 

EXECUTION COPY

 

    SECURITIES PURCHASE AGREEMENT

 

dated as of December 23, 2013



between

 

MBT FINANCIAL CORP.

 

and

 

CASTLE CREEK CAPITAL PARTNERS IV, LP    

 



 

 



 

TABLE OF CONTENTS

 



Page     ARTICLE I  Purchase; Closings 2 1.1 Purchase 2 1.2 Closings 2    
ARTICLE II  Representations and Warranties 7 2.1 Disclosure 7 2.2
Representations and Warranties of the Company 9 2.3 Representations and
Warranties of the Investor 26     ARTICLE III  Covenants 30 3.1 Filings; Other
Actions 30 3.2 Use of Proceeds; Expenses 32 3.3 Access, Information and
Confidentiality 32 3.4 Transfer 32 3.5 Reasonable Efforts 33 3.6 Shareholder
Litigation 33 3.7 Most Favored Nation 33 3.8 Notice of Certain Events 33 3.9
Conduct of the Business 34     ARTICLE IV  Termination 35 4.1 Termination 35 4.2
Effects of Termination 36 4.3 Notice of Other Terminations 36         ARTICLE
V  Additional Agreements 36 5.1 No Rights Agreement 36 5.2 Compliance with Laws
36 5.3 Legend 37 5.4 Certain Transactions 38 5.5 Indemnity 39 5.6 Rule 144; Rule
144A Reporting 41 5.7 Anti-Takeover Matters 41 5.8 Additional Regulatory Matters
41 5.9 Governance Matters 43 5.10 Gross-Up Rights 44 5.11 Form D and Blue Sky 47
5.12 Securities Laws Disclosure; Publicity 47 5.13 No Additional Issuances 48

 

i

 

 

5.14 Acknowledgment of Dilution 48 5.15 Rights Offering. 48 5.16 Certain
Adjustments 49 5.17 Corporate Opportunities 50 5.18 Exchange Listing 50 5.19
Piggyback Registration Rights 50     ARTICLE VI  Miscellaneous 52 6.1 Survival
52 6.2 Amendment 52 6.3 Waivers 53 6.4 Counterparts and Facsimile 53 6.5
Governing Law 53 6.6 Waiver of Jury Trial 53 6.7 Notices 53 6.8 Entire
Agreement, etc 54 6.9 Other Definitions 54 6.10 Captions 57 6.11 Severability 57
6.12 No Third-Party Beneficiaries 57 6.13 Time of Essence 57 6.14 Public
Announcements 57 6.15 Specific Performance 57 6.16 Independent Nature of
Investors’ Obligations and Rights 58

 

LIST OF EXHIBITS

 

Exhibit A: Form of Opinion of Company Counsel   Exhibit B: Form of Officer’s
Certificate of the Company   Exhibit C: Form of Secretary’s Certificate of the
Company   Exhibit D: VCOC Letter Agreement   Exhibit E: Form of Passivity
Commitment   Exhibit F: Form of Officer’s Certificate of the Investor  

 

ii

 

 

SECURITIES PURCHASE AGREEMENT, dated as of December 23, 2013 (this “Agreement”),
between MBT Financial Corp., a Michigan corporation (the “Company”), and Castle
Creek Capital Partners IV, LP, a Delaware limited partnership (the “Investor”).

 

RECITALS:

 

A.         The Investment. The Company intends to sell to the Investor, and the
Investor intends to purchase from the Company, as an investment in the Company,
the securities as described herein. The securities to be purchased at the
Closings are shares of common stock, no par value per share, of the Company
(“Common Stock”). The number of shares of Common Stock (the “Purchased Shares”)
to be purchased by the Investor hereunder in each of the First Closing and the
Second Closing are set forth on the signature page hereto. The purchase of the
Purchased Shares shall not cause the Investor, together with any other person
whose Beneficial Ownership (as defined in Section 6.9(8)) of Company Securities
(as defined below) would be aggregated with the Investor’s Beneficial Ownership
of Company securities for purposes of any bank regulation or law, to
collectively own, control or have the power to vote, as of the applicable
Closing Date (as defined in Section 1.2), more than (i) 4.9% of the Common Stock
after the First Closing, and (ii) 9.9% of the Common Stock or more than 33.3% of
the Company’s total equity outstanding after the Second Closing. For purposes of
this Agreement, the phrase “Company Securities” means, collectively, (1) all of
the issued and outstanding shares of Common Stock; (2) all of the issued and
outstanding shares of preferred stock of the Company authorized under its
Articles of Incorporation, as amended to date (collectively, the “Preferred
Stock”); (3) all rights, options, and warrants to acquire either Common Stock or
Preferred Stock, to the extent presently exercisable or exercisable at any time
in the future, subject only to the condition of the passage of time; (4) all
notes, bonds, debentures and other instruments convertible into or exchangeable
for Common Stock and/or Preferred Stock; and (5) any other types of equity
securities of the Company, as determined in accordance with the rules of the
Financial Accounting Standards Board (all of the securities referenced in the
preceding sub-clauses (3), (4) and (5) are referred to herein collectively as
“Exercisable Rights”). For purposes of this Agreement, unless otherwise
specifically noted, the amount of Company Securities issued and outstanding
shall be determined on a fully diluted basis, as if all Exercisable Rights had
been exercised, converted into or exchanged for Common Stock or Preferred Stock.

 

B.         Additional Private Placements. Concurrently with the investment
contemplated herein, the Company has agreed to sell shares of Common Stock in
another private placement (the “Other Private Placement”) to another investor
(the “Other Investor”) under a separate securities purchase agreement (the
“Other Securities Purchase Agreement”), with the closing of such transactions to
occur simultaneously with the First Closing.

 

C. Transaction Documents. The term “Transaction Documents” refers collectively
to this Agreement and the Other Securities Purchase Agreement and the schedules
and exhibits attached hereto and thereto, and any other documents or agreements
executed in connection with the transactions contemplated hereunder and
thereunder.

 

D. Placement Agent. The Company has engaged Donnelly Penman & Partners as its
exclusive placement agent (the “Placement Agent”) for the offering of Securities
pursuant to this Agreement and the Other Securities Purchase Agreement.

 

 

 

 

E. Rights Offering. Following the Second Closing and subject to the timing
requirements set forth in Section 5.15(a), the Company will commence the Rights
Offering (as defined in Section 5.15(a)) in which the Company will distribute to
Legacy Shareholders (as defined in Section 5.15(a)), non-transferable
subscription rights (the “Rights”) to purchase shares of Common Stock as set
forth in Section 5.15 at a price per share of $4.25 (the “Per Share Rights
Purchase Price”). The Rights shall be issued and distributed to the Legacy
Shareholders at no cost to such shareholders.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements set forth herein, the parties agree as
follows:

 

ARTICLE I

Purchase; Closings

 

1.1         Purchase. On the terms and subject to the conditions set forth
herein, (i) at the First Closing, the Investor will purchase from the Company,
and the Company will sell to the Investor, the Purchased Shares as set forth on
the signature page hereto under “Number of Purchased Shares at First Closing”,
and (ii) at the Second Closing, the Investor will purchase from the Company, and
the Company will sell to the Investor, the Purchased Shares as set forth on the
signature page hereto under “Number of Purchased Shares at Second Closing”.

 

1.2         Closings.

 

(a)         Purchased Shares. Unless this Agreement has been terminated pursuant
to Article IV and subject to the satisfaction or waiver of the conditions to the
closing set forth in Section 1.2(b), (i) the first closing (the “First Closing”)
shall take place on the date hereof and simultaneously with the closing of the
Other Private Placement, and (iv) the second closing (the “Second Closing” and,
together with the First Closing, the “Closings”, and each, a “Closing”) shall
take place as soon as commercially practicable, but in no event more than three
(3) business days, following the day on which the conditions set forth in
Section 1.2(b) (other than those that by their nature are to be satisfied at
Closing, but subject to the fulfillment or waiver of those conditions) are
satisfied or waived, in each case at the offices of Shumaker, Loop & Kendrick,
LLP, counsel to the Company, located at 1000 Jackson Street, Toledo, OH
43604-5573, or such other location or by electronic communication as agreed by
the parties in writing. The date of the First Closing is referred to as the
“First Closing Date” and the date of the Second Closing is referred to as the
“Second Closing Date”, and each of the First Closing Date and the Second Closing
Date is a “Closing Date.” Subject to the satisfaction or waiver of the
conditions described in Section 1.2(b), at the Closings, the Company will
deliver to the Investor the applicable Purchased Shares in certificated form or
in uncertificated book-entry form (pursuant to written instructions provided by
the Investor to the Company at least three business days in advance of the
applicable Closing Date) against payment by the Investor of an aggregate of (1)
$4.25 million at the First Closing (the “First Closing Purchase Price”), and (2)
$2.75 million at the Second Closing (the “Second Closing Purchase Price” and,
together with the First Closing Purchase Price, the “Purchase Price”), in each
case representing $4.25 per Purchased Share, by wire transfer of immediately
available United States funds to a bank account designated by the Company. The
Purchased Shares are also referred to herein as the “Securities.” If the
Investor elects to have the Purchased Shares delivered in certificated form, the
Company shall be required to make a book entry representing the issuance and
delivery of the Purchased Shares as of the applicable Closing, but may deliver
the actual certificate representing the Investor’s ownership of the Purchased
Shares at any time on or before the close of business on the fifth calendar day
following the date of the applicable Closing.

 

2

 

 

(b)         Closing Conditions.

 

(1)         The obligation of the Investor to consummate each Closing is subject
to the fulfillment (or written waiver by the Investor) prior to or
contemporaneously with each Closing of each of the following conditions:

 

(i)         (A) no provision of any applicable law or regulation and no
judgment, injunction, order or decree shall prohibit the applicable Closing or
shall prohibit or restrict the Investor or its Affiliates (as defined in Section
6.9(2)) from owning or voting any Securities of the Company in accordance with
the terms thereof and (B) no lawsuit shall have been commenced by any court,
administrative agency or commission or other governmental authority or
instrumentality, whether federal, state, local or foreign, or any applicable
industry self-regulatory organization (each, a “Governmental Entity”) seeking to
effect any of the foregoing, the Investor’s purchase, ownership or voting of the
Purchased Shares or otherwise materially and adversely affecting the ability of
the parties hereto to complete the transaction described herein;

 

(ii)        the representations and warranties of the Company set forth in this
Agreement shall be true and correct in all respects as of the date hereof and as
of the applicable Closing (except (A) to the extent such representations and
warranties are made as of a specified date, in which case, subject to clause (B)
below, such representations and warranties shall be true and correct in all
respects as of such date, and (B) with respect to each of the representations
and warranties of the Company in this Agreement (other than Section 2.2(b),
Section 2.2(c) (which shall be true and correct in all respects except to a de
minimis extent that is addressed to the Investor’s reasonable satisfaction at
the applicable Closing pursuant to Section 5.16), Section 2.2(d)(1), Section
2.2(d)(2)(i)(A), Section 2.2(d)(3), Section 2.2(e) (which all shall be true and
correct in all material respects), Section 2.2(h) (tenth sentence only), Section
2.2(i)(i), Section 2.2(k), Section 2.2(t), Section 2.2(v), Section 2.2(bb),
Section 2.2(ee) and Section 2.2(gg) (which shall be true and correct in all
material respects) where the failure to be true and correct (without regard to
any materiality or Material Adverse Effect (as defined in Section 2.1(b))
qualifications contained therein), individually or in the aggregate, would not
be reasonably likely to have a Material Adverse Effect with respect to the
Company);

 

(iii)       since the date hereof, there shall not have occurred any
circumstance, event, change, development or effect that, individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect on the Company or its wholly-owned banking subsidiary, Monroe Bank &
Trust (the “Bank”);

 

(iv)       the Company shall have performed in all material respects all
obligations required to be performed by it at or prior to or contemporaneously
with the applicable Closing under this Agreement (except that with respect to
obligations that are qualified by materiality, the Company shall have performed
such obligations, as so qualified, in all respects);

 

3

 

 

(v)        Shumaker, Loop & Kendrick, LLP, counsel for the Company (“SLK”),
shall have delivered to the Investor their written opinion, dated the applicable
Closing Date, as to the matters set forth in Exhibit A hereto, and otherwise in
form and substance reasonably satisfactory to the Investor and SLK;

 

(vi)       the Company, the Investor and the Other Investor shall have obtained
all third party consents and approvals that are material and necessary to
consummate the transactions contemplated by the Transaction Documents (except
for such consents and approvals the absence of which will not reasonably be
expected to result in a Material Adverse Effect on the Company or the Bank);

 

(vii)      with respect to the Second Closing, the Investor shall have received
(x) from the Board of Governors of the Federal Reserve System (the “Federal
Reserve”) confirmation, satisfactory in such Investor’s reasonable good faith
judgment, from the Federal Reserve to the effect that the purchase of the
Securities and the consummation of the Second Closing and the transactions
contemplated by the Transaction Documents will not result in the Investor or any
of its Affiliates (i) being deemed in control of the Company for purposes of the
Bank Holding Company Act of 1956, as amended (the “BHC Act”), or (ii) otherwise
being regulated as a bank holding company within the meaning of the BHC Act, and
(y) confirmation, satisfactory in such Investor’s reasonable judgment, from the
Michigan Department of Insurance and Financial Services (the “MDIF”) to the
effect that neither the Investor nor any of its Affiliates is a bank holding
company for purposes of the Michigan Banking Code of 1999 as a result of the
purchase of the Securities and the consummation of the Second Closing and the
other transactions contemplated by the Transaction Documents; and otherwise the
Company, the Investor and the Other Investor shall have obtained all applicable
governmental or regulatory approvals or authorizations of or, to the extent
required by applicable law or regulation, consents, approvals or exemptions from
bank regulatory authorities, required in connection with the transactions
contemplated by the Transaction Documents;

 

(viii)     following the date hereof, the Company shall not have agreed to enter
into or entered into (A) any agreement or transaction in order to raise capital
or (B) any transaction that resulted in, or would result in if consummated, a
Change in Control (as defined in Section 6.9(11)) of the Company, in each case,
other than in connection with the transactions contemplated by the Transaction
Documents;

 

(ix)        the Company shall have delivered to the Investor a duly executed
Officer’s Certificate in the form set forth in Exhibit B hereto, dated as of the
applicable Closing Date;

 

(x)         the Company shall have delivered to the Investor a certificate of
the Secretary of the Company, in the form attached hereto as Exhibit C, dated as
of the applicable Closing Date;

 

4

 

 

(xi)       the Company shall have delivered to the Investor a letter agreement
in the form attached hereto as Exhibit D, dated as of the First Closing Date
(the “VCOC Letter Agreement”);

 

(xii)      the Company shall have delivered to the Investor the following dated
as of a date not more than fifteen (15) days prior to the applicable Closing
Date:

 

(A) a Certificate of Good Standing for the Company from the Michigan Secretary
of State;

 

(B) a certificate of the Michigan Secretary of State to the effect that the Bank
is existing under the laws of the State of Michigan and is in good standing;

 

(C) a certificate of the Federal Reserve Bank of Chicago to the effect that the
Company is a registered bank holding company under the Bank Holding Company Act
of 1956, as amended (the “BHC Act”); and

 

(D) a certificate of the Federal Deposit Insurance Corporation (the “FDIC”) to
the effect that the deposit accounts of the Bank are insured by the FDIC under
the provisions of the Federal Deposit Insurance Act.

 

(xiii)     the Common Stock shall continue to be eligible for listing on the
NASDAQ Global Select Market (“NASDAQ”);

 

(xiv)     the Investor shall have received such other documents and certificates
as it may reasonably request or as may be required pursuant to this Agreement or
under applicable law;

 

(xv)      since the date hereof, there shall not be any action taken, or any law
enacted, entered, enforced or deemed applicable, by any Governmental Entity,
which imposes any new restriction or condition on the Company or the Company
Subsidiaries (as defined in Section 2.2(b)) or the Investor or any of its
Affiliates (other than such restrictions as are described in the passivity or
anti-association commitments, if any, required to be entered into by the
Investor and/or any such Affiliate in connection with the Second Closing,
provided that such passivity or anti-association commitments are not more
restrictive in any material respect than those contained in the form attached
hereto as Exhibit E) which is materially burdensome on the Company’s business
following the Second Closing or on the Investor (or any of its Affiliates), as
applicable, or reasonably could be expected to reduce in any material respect
the economic benefits of the transactions contemplated by this Agreement to the
Investor (any such condition or restriction, a “Burdensome Condition”); and, for
the avoidance of doubt, any requirement to disclose any Investor Confidential
Information (as defined in Section 3.1(a)) shall be deemed a Burdensome
Condition unless otherwise determined by such Investor in its sole discretion;

 

5

 

 

(xvi)     the Company shall receive gross proceeds from the sale of securities
of an aggregate amount not less than (A) $11.25 million, contemporaneously with
the First Closing, and (B) $2.75 million, contemporaneously with the Second
Closing, from the Investor and the Other Investor as contemplated by this
Agreement and from the Other Private Placement, respectively; the price per
share of Common Stock sold in the Other Private Placement shall be no less than
the per share purchase price hereunder; and the other terms and conditions of
this Agreement shall be no less favorable to the Investor than the terms and
conditions of the Other Private Placement except as noted in Section 2.2(z);

 

(xviii)   (A) using the Bank’s balance sheet as of the month end immediately
prior to the applicable Closing Date and (B) after the applicable Closing and
the consummation of the transactions contemplated by this Agreement and the
Other Securities Purchase Agreement, (A) the Bank shall meet the quantitative
capital requirements to be “well capitalized” as defined in 12 C.F.R. §
325.103(b)(1); (B) the Company shall meet the quantitative capital requirements
to be “well capitalized” as defined in 12 C.F.R. § 225.29(r); (C) the Company’s
capital structure will otherwise comply with the “predominance” of voting common
equity provisions of 12 C.F.R. Part 225, Appendix A, but in every case in this
clause (xviii), compliance shall be determined without regarding to the
existence of the Bank’s Consent Order, dated as of July 12, 2010, with state and
federal regulators (the “Consent Order”);

 

(xix)      as of the end of the month immediately prior to the applicable
Closing, the total value of nonperforming assets of the Bank shall not have
increased by any amount in excess of 33% of the total value of nonperforming
assets as of September 30, 2013, as disclosed in the Company 10-Q (as defined in
Section 2.2(e));

 

(xx)       the Company shall have prepared and filed with the Securities and
Exchange Commission (the “SEC”) an amendment to the registration statement under
the Securities Act of 1933, as amended, or any successor statute (the
“Securities Act”) on Form S-1 (or, if the Company is then eligible, on Form S-3)
with respect to the Rights Offering (as defined in Section 5.15) and the
non-transferable subscription rights and shares of Common Stock issuable upon
exercise of such rights to be issued in the Rights Offering as contemplated by
this Agreement (including Section 5.15); and

 

(xxi)      the purchase of the Purchased Shares hereunder shall not cause the
Investor, together with any other person whose Beneficial Ownership of Company
Securities would be aggregated with the Investor’s Beneficial Ownership of
Company Securities for purposes of any bank regulation or law, to collectively
be deemed to own, control or have the power to vote Company Securities which
(assuming, for this purpose only, full conversion and/or exercise of such
Company Securities by the Investor) would represent more than (A) 4.9% of the
Voting Securities of the Company outstanding at the First Closing, and (B) 9.9%
of the Voting Securities of the Company outstanding at the Second Closing.

 

(2)         The obligation of the Company to consummate each Closing is subject
to the fulfillment prior to each Closing of each of the following conditions:

 

6

 

 

(i)         the representations and warranties of the Investor set forth in this
Agreement shall be true and correct in all material respects (except to the
extent such representations and warranties are qualified by materiality, in
which case they shall be true and correct in all respects) as of the date hereof
and as of the applicable Closing (except to the extent such representations and
warranties are made as of a specified date, in which case such representations
and warranties shall be true and correct in all material respects as of such
date);

 

(ii)         no provision of any applicable law or regulation and no judgment,
injunction, order or decree shall prohibit the applicable Closing and no lawsuit
shall have been commenced by any Governmental Entity seeking to effect the
foregoing;

 

(iii)       the Investor shall have obtained all third party consents and
approvals necessary for the Investor to consummate the transactions contemplated
by the Transaction Documents (except for such consents and approvals the absence
of which would not reasonably be expected to result in a Material Adverse Effect
on the Investor);

 

(iv)       the Investor shall have performed in all material respects all
obligations required to be performed by it at or prior to or contemporaneously
with the applicable Closing under this Agreement (except that with respect to
obligations that are qualified by materiality, the Investor shall have performed
such obligations, as so qualified, in all respects);

 

(v)        the Investor shall have delivered to the Company a duly executed
Officer’s Certificate in the form set forth in Exhibit F hereto;

 

(vi)       all conditions precedent to the applicable closing of the
transactions contemplated in the Transaction Documents shall have been satisfied
or waived by the party whose performance is subject to such precondition; and

 

(vii)      the Company and the Bank shall have received such other documents and
certificates as either of them may reasonably request or as may be required
pursuant to the terms of this Agreement or under applicable law.

 

ARTICLE II

Representations and Warranties



2.1         Disclosure.

 

(a)         On or prior to the date of this Agreement, the Company delivered to
the Investor a schedule (“Disclosure Schedule”) setting forth, among other
things, items the disclosure of which is necessary or appropriate either in
response to an express disclosure requirement contained in a provision hereof or
as an exception to one or more representations or warranties contained in
Section 2.2; provided, however, that notwithstanding anything in this Agreement
to the contrary, the mere inclusion of an item in the Disclosure Schedule shall
not be deemed an admission that such item represents a material exception or
material fact, event, or circumstance or that such item has had or would
reasonably be expected to have a Material Adverse Effect on the Company.

 

7

 

 

(b)         “Material Adverse Effect” means, with respect to the Investor, only
clause (2) that follows, or, with respect to the Company and the Bank, both
clauses (1) and (2) that follow, any circumstance, event, change, development or
effect that, individually or in the aggregate, (1) is or would reasonably be
expected to be material and adverse to the financial position, results of
operations, business or condition (financial or otherwise) of the Company and
the Company Subsidiaries, including the Bank, taken as a whole, or (2) would
materially impair the ability of either the Investor or the Company,
respectively, to perform its respective obligations under this Agreement or
otherwise materially threaten or materially impede the consummation of the
transactions contemplated by this Agreement; provided, however, that in
determining whether a Material Adverse Effect has occurred with respect to
clause (1) only, there shall be excluded any effect to the extent resulting from
the following: (A) changes, after the date hereof, in U.S. generally accepted
accounting principles (“GAAP”) or regulatory accounting principles, (B) changes,
after the date hereof, in applicable laws, rules and regulations or
interpretations thereof by any Governmental Entity, (C) actions or omissions of
the Company expressly required by the terms of this Agreement or taken with the
prior written consent of the Investor, (D) general changes, after the date
hereof, in the economy or the industries in which the Company and the Company
Subsidiaries operate, (E) changes, after the date hereof, in the market price or
trading volume of the Common Stock (but not excluding the underlying causes of
such changes, except to the extent related to the other exclusions in this
definition) and (F) changes, after the date hereof, in global or national
political conditions, including the outbreak or escalation of war or acts of
terrorism; except, with respect to clauses (A), (B), (D) and (F), to the extent
that the effects of such changes have a disproportionate effect on the Company
and the Company Subsidiaries, taken as a whole, relative to other banks, savings
associations and their holding companies generally.

 

(c)         “Previously Disclosed” means information set forth on the Disclosure
Schedule corresponding to the provision of this Agreement to which such
information relates; provided that information the relationship of which to
another provision of this Agreement is reasonably apparent on its face shall
also be deemed to be Previously Disclosed with respect to such other provision.

 

(d)         “Specified SEC Reports” means information publicly disclosed by the
Company in the Company Reports (as defined in Section 2.2(f)) filed by it with
or furnished to the Securities and Exchange Commission (the “SEC”) since January
1, 2013 and publicly available prior to the date of this Agreement (excluding
any risk factor disclosures contained in such documents under the heading “Risk
Factors” and any disclosures of risks included in any “forward looking
statements” disclaimer or other statements that are similarly non-specific and
are predictive or forward-looking in nature).

 

(e)         The representations, warranties and covenants of each party as set
forth in this Agreement (i) are made only for purposes of this Agreement and as
of specific dates, (ii) are solely for the benefit of the parties hereto, (iii)
may be subject to limitations, qualification and exceptions agreed upon or to be
agreed upon by the parties (including being qualified by confidential
disclosures), (iv) may have been made for the purposes of allocating contractual
risk between the parties to the Agreement instead of establishing these matters
as facts, and (v) may be subject to standards of materiality applicable to the
parties that differ from those applicable to persons not party to this
Agreement.

 

8

 

 

2.2         Representations and Warranties of the Company. Except as Previously
Disclosed, the Company represents and warrants as of the date of this Agreement
and as of each Closing Date (except to the extent made only as of a different
specified date, in which case as of such date) to the Investor that:

 

(a)         Organization and Authority. The Company is a corporation duly
organized and validly existing under the laws of the State of Michigan, is duly
qualified to do business and is in good standing in all jurisdictions where its
ownership or leasing of property or the conduct of its business requires it to
be so qualified and where failure to be so qualified would reasonably be
expected to have a Material Adverse Effect on the Company. The Company has
corporate power and authority to own its properties and assets and to carry on
its business as it is now being conducted. The Company is duly registered as a
bank holding company under the BHC Act. The Company has filed with the SEC true,
correct and complete copies of the Company’s Articles of Incorporation, as
amended through the date of this Agreement (the “Articles of Incorporation”),
and bylaws, as amended through the date of this Agreement. The Company is not in
violation of any of the provisions of the Articles of Incorporation or its
bylaws.

 

(b)         Company’s Subsidiaries. The Company has Previously Disclosed a true,
complete and correct list of all of its subsidiaries as of the date of this
Agreement (individually, a “Company Subsidiary” and, collectively, the “Company
Subsidiaries”), all shares of the outstanding capital stock of each of which are
owned directly or indirectly by the Company. No equity securities of any Company
Subsidiary is or may be required to be issued by reason of any option, warrant,
scrip, preemptive right, right to subscribe to, gross-up right, call or
commitment of any character whatsoever relating to, or security or right
convertible into, shares of any capital stock of such Company Subsidiary, and
there are no contracts, commitments, understandings or arrangements by which any
Company Subsidiary is bound to issue additional shares of its capital stock, or
any bonds, debentures, notes or other indebtedness having the right to vote on
any matters on which the shareholders of the Company Subsidiary may vote
(“Subsidiary Voting Debt”) of such Company Subsidiary, or any option, warrant or
right to purchase or acquire any additional shares of its capital stock or any
Subsidiary Voting Debt of such Company Subsidiary. All of such shares so owned
by the Company are duly authorized and validly issued, fully paid and
nonassessable and are owned by it free and clear of any lien, adverse right or
claim, charge, option, pledge, covenant, title defect, security interest or
other encumbrances of any kind (“Liens”) with respect thereto, other than
Permitted Liens. Each Company Subsidiary is an entity duly organized, validly
existing, duly qualified to do business and in good standing under the laws of
its jurisdiction of organization, and has corporate or other appropriate
organizational power and authority to own or lease its properties and assets and
to carry on its business as it is now being conducted, except as would not
reasonably be expected to have a Material Adverse Effect on the Company. Except
in respect of the Company Subsidiaries, the Company does not own beneficially,
directly or indirectly, more than 5% of any class of equity securities or
similar interests of any corporation, bank, business trust, association or
similar organization, and is not, directly or indirectly, a partner in any
partnership or party to any joint venture. The Bank is duly organized and
validly existing as a Michigan state-chartered commercial bank that is a member
of the Federal Reserve System and the Bank’s deposit accounts are insured by the
Federal Deposit Insurance Corporation (the “FDIC”) to the extent permitted by
the Federal Deposit Insurance Act and the rules and regulations of the FDIC
thereunder, and all premiums and assessments required to be paid in connection
therewith have been paid when due and no proceedings for the termination of such
insurance are pending or, to the Company’s knowledge, threatened. The Company
has furnished or made available to the Investor, prior to the date hereof, true,
correct, and complete copies of the charter and bylaws of the Bank, as amended
through the date of this Agreement. No Company Subsidiary is in violation of any
of the provisions of its articles of incorporation or bylaws.

 

9

 

 

(c)         Capitalization. The authorized capital stock of the Company consists
of 50,000,000 shares of Common Stock. As of the date hereof, there are
17,934,321 shares of Common Stock outstanding. From the date hereof through the
Second Closing Date, except in connection with the Transaction Documents, the
Other Private Placement and the transactions contemplated hereby and thereby,
the Company shall not have (i) issued or authorized the issuance of any shares
of Common Stock, or any securities convertible into or exchangeable or
exercisable for shares of Common Stock (other than shares issued upon the
exercise of Company Stock Options outstanding on the date hereof), (ii) reserved
for issuance any shares of Common Stock or (iii) repurchased or redeemed, or
authorized the repurchase or redemption of, any shares of Common Stock. As of
the date hereof, there are (i) outstanding stock options (each, a “Company Stock
Option”) to purchase an aggregate of 333,500 shares of the Common Stock issued
under the Company’s Long-Term Incentive Compensation Plan (the “LTIP”) with a
weighted average exercise price equal to $18.40 per share, (ii) an aggregate of
483,571 stock only stock appreciation rights (“SOSARs”) outstanding under the
MBT 2008 Stock Incentive Plan (the “Stock Incentive Plan” and, together with the
LTIP, the “Stock Plans”) with a weighted average exercise price equal to $3.35
per share, and (iii) an aggregate of 78,750 restricted stock units (“RSUs”)
outstanding under the Stock Incentive Plan with performance thresholds described
in more detail on Schedule 2.2(c). Other than in respect of awards outstanding
under or pursuant to the Company Stock Plans and 226,397 shares of Common Stock
reserved for potential issuance under the Stock Plans, no shares of Common Stock
are reserved for issuance. All of the issued and outstanding shares of Common
Stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of preemptive rights, with no personal liability
attaching to the ownership thereof, other than such liability as may exist under
applicable law. The Purchased Shares will be duly authorized by all necessary
corporate action, and when issued and sold against receipt of the consideration
therefor as provided in this Agreement, such Purchased Shares will be validly
issued, fully paid and nonassessable and free of preemptive rights, with no
personal liability attaching to the ownership thereof, other than such liability
as may exist under applicable law. Each Company Stock Option, SOSAR and RSU, as
applicable, (i) was granted in compliance with all applicable laws and all of
the terms and conditions of the applicable Company Stock Plan pursuant to which
it was issued, (ii) has an exercise price per share of Common Stock equal to or
greater than the fair market value of a share of Common Stock on the date of
such grant and (iii) has a grant date identical to the date on which the Board
of Directors or compensation committee of the Board of Directors actually
awarded such Company Stock Option, SOSAR and/or RSU. Other than the Transaction
Documents, neither the Company nor any of its officers or directors is a party
to any right of first refusal, right of first offer, proxy, voting agreement,
voting trust, registration rights agreement, or shareholders agreement with
respect to the sale or voting of any Company Securities. No bond, debenture,
note or other indebtedness having the right to vote on any matters on which the
shareholders of the Company may vote (“Voting Debt”) is issued and outstanding.
Except for the Company Stock Options, the Company does not have and is not bound
by any outstanding subscriptions, options, warrants, calls, repurchase rights,
commitments, or agreements of any character calling for the purchase or issuance
of, or securities or rights convertible into or exchangeable or exercisable for,
any shares of Common Stock or any other equity securities of the Company or
Voting Debt or any securities representing the right to purchase or otherwise
receive any shares of capital stock of the Company (including any rights plan or
agreement). The Company has Previously Disclosed all shares of Company capital
stock that have been purchased, redeemed or otherwise acquired, directly or
indirectly, by the Company or any Company Subsidiary since December 31, 2010 and
through the date hereof and all dividends or other distributions that have been
declared, set aside, made or paid to the shareholders of the Company since that
date and through the date hereof. Except for in connection with the Rights
Offering, there are no Company Securities containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities pursuant to
the transactions contemplated by this Agreement or the other Transaction
Documents.

 

10

 

 

(d)         Authorization.

 

(1)         The Company has the corporate power and authority to enter into this
Agreement and the other Transaction Documents and to carry out its obligations
hereunder and thereunder. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of Common Stock in accordance with the terms of this Agreement and the
other Transaction Documents, have been duly authorized by the Board of
Directors. This Agreement and the other Transaction Documents have been duly and
validly executed and delivered by the Company and, assuming due authorization,
execution and delivery of this Agreement by the Investor and the Other
Securities Purchase Agreement by the Other Investor, are valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganizations, fraudulent transfer or
similar laws relating to or affecting creditors generally or by general
equitable principles (whether applied in equity or at law). No other corporate
proceedings or shareholder actions are necessary for the execution and delivery
by the Company of this Agreement and the other Transaction Documents, the
performance by the Company of its obligations hereunder and thereunder or the
consummation by the Company of the transactions contemplated hereby and thereby.
When issued and sold against receipt of the consideration therefor as provided
in this Agreement and the other Transaction Documents, the shares of Common
Stock to be issued pursuant to this Agreement will be validly issued, fully paid
and nonassessable, and such issuance will not subject the holders thereof to
personal liability and will not be subject to preemptive rights of any other
shareholder of the Company.

 

(2)         Neither the execution, delivery and performance by the Company of
this Agreement or the other Transaction Documents, nor the consummation of the
transactions contemplated hereby and thereby, nor compliance by the Company with
any of the provisions of any of the foregoing, will (i) violate, conflict with,
or result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration of, or result in the creation
of, any Lien, upon any of the properties or assets of the Company or any Company
Subsidiary under any of the terms, conditions or provisions of, (A) its Articles
of Incorporation or bylaws (or similar governing documents) or (B) any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument or obligation to which the Company or any Company Subsidiary is a
party or by which it may be bound, or to which the Company or any Company
Subsidiary or any of the properties or assets of the Company or any Company
Subsidiary may be subject, or (ii) subject to compliance with the statutes and
regulations referred to in the next paragraph and assuming the accuracy of the
representations and warranties of the Investor and the performance of the
covenants and agreements of the Investor contained herein, violate any
ordinance, permit, concession, grant, franchise, law, statute, rule or
regulation or any judgment, ruling, order, writ, injunction or decree of a
Governmental Entity applicable to the Company or any Company Subsidiary or any
of their respective properties, except in the case of clause (i)(B) and (ii) for
such violations, conflicts and breaches as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect on the
Company.

 

11

 

 

(3)         Other than in connection with Sections 5.12 and 5.15, under NASDAQ
rules, or the securities or blue sky laws of the various states and except as
otherwise provided in the Transaction Documents, and assuming the accuracy of
the representations and warranties in the Transaction Documents of the Investor
and the Other Investor and the performance by the Company, the Bank, the
Investor, and the Other Investor of the covenants and agreements contained
herein and in the other Transaction Documents, no material notice to,
registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, or
expiration or termination of any statutory waiting period, is necessary for the
consummation by the Company of the transactions contemplated by this Agreement
or the other Transaction Documents.

 

(e)         Financial Statements. The consolidated balance sheets of the Company
as of December 31, 2012, 2011 and 2010 and related consolidated statements of
operations, changes in shareholders’ equity and cash flows for the three years
ended December 31, 2012, together with the notes thereto, audited by Plante &
Moran, PLLC and included in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2012, as filed with the SEC (the “Company 10-K”), and
the consolidated balance sheet of the Company as of September 30, 2013 and
related consolidated statements of operations and consolidated statements of
comprehensive income for the three and nine month period ended September 30,
2013, and consolidated statements of shareholders’ equity and consolidated
statements of cash flows for the nine month period ended September 30, 2012,
together with the notes thereto, included in the Company’s Quarterly Report on
Form 10-Q for the quarter ended September 30, 2013, as filed with the SEC (the
“Company 10-Q”) (collectively, the “Company Financial Statements”), (1) have
been prepared from, and are in accordance with, the books and records of the
Company and the Company Subsidiaries, (2) complied, as of their respective dates
of filing with the SEC, in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, (3) have been prepared in accordance with GAAP applied on a
consistent basis and (4) present fairly in all material respects the
consolidated financial position of the Company and the Company Subsidiaries at
the dates set forth therein and the consolidated results of operations, changes
in shareholders’ equity and cash flows of the Company and the Company
Subsidiaries for the periods stated therein (subject to the absence of notes and
normal year-end audit adjustments in the case of interim unaudited statements).

 

12

 

 

(f)          Reports.

 

(1)         Since December 31, 2010, the Company and each Company Subsidiary
have timely filed all material reports, registrations, documents, filings,
statements and submissions together with any required amendments thereto, that
it was required to file with any Governmental Entity (the foregoing,
collectively, the “Company Reports”), and have paid all material fees and
assessments due and payable in connection therewith. As of their respective
filing dates, the Company Reports complied in all respects with all statutes and
applicable rules and regulations of the applicable Governmental Entities, as the
case may be, except for instances of non-compliance that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect on
the Company. To the knowledge of the Company, as of the date of this Agreement,
there are no outstanding comments from the SEC or any other Governmental Entity
with respect to any Company Report. Each Company Report, including the documents
incorporated by reference in each of them, contained all of the information
required be included in it and, when it was filed and as of the date of each
such Company Report filed with or furnished to the SEC, did not, as of its date
or if amended prior to the date of this Agreement, as of the date of such
amendment, contain an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements made in it, in light of
the circumstances under which they were made, not misleading and complied in all
material respects with the applicable requirements of the Securities Act and the
Securities Exchange Act of 1934, as amended, or any successor statute (the
“Exchange Act”). No executive officer of the Company has failed in any respect
to make the certifications required of him or her under Section 302 or 906 of
the Sarbanes-Oxley Act of 2002 and in accordance with the Company’s policies and
procedures.

 

(2)         The Company maintains commercially reasonable disclosure controls
and procedures (as defined in Rule 13a-15(e) of the Exchange Act) so that
material information relating to the Company, including its consolidated
Subsidiaries, generally is made known to the principal executive officer and the
principal financial officer of the Company by others within those entities, and
such disclosure controls and procedures are sufficiently effective so as to
comply with the requirements under applicable law. The Company maintains
internal control over financial reporting (as defined in Rule 13a-15(f) of the
Exchange Act) and has disclosed, based on its most recent evaluation prior to
the date of this Agreement and to the Company’s knowledge, to the Company’s
outside auditors and the audit committee of the Board of Directors (A) any
significant deficiencies and material weaknesses in the design or operation of
internal control over financial reporting that are reasonably likely to
adversely affect the Company’s ability to record, process, summarize, and report
financial information, and (B) any fraud, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal control over financial reporting. Since December 31, 2008, (i) neither
the Company nor any Company Subsidiary nor, to the knowledge of the Company, any
director, officer, employee, auditor, accountant or representative of the
Company or any Company Subsidiary has received or otherwise had or obtained
knowledge of any complaint, allegation, assertion or claim, whether written or
oral, of a material nature, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or any Company Subsidiary or
their respective internal accounting controls, including any material complaint,
allegation, assertion or claim that the Company or any Company Subsidiary has
engaged in questionable accounting or auditing practices, and (ii) no attorney
representing the Company or any Company Subsidiary, whether or not employed by
the Company or any Company Subsidiary, has reported evidence of a violation of
securities laws, breach of fiduciary duty or similar violation by the Company or
any of its officers, directors, employees or agents to the Board of Directors or
any committee thereof or to any director or officer of the Company.

 

13

 

 

(g)         Properties and Leases. Except for any Permitted Liens and as
disclosed in Specified SEC Reports, the Company and each Company Subsidiary have
good title free and clear of any Liens to all the real and personal property
material to the business of the Company and reflected in the Company’s
consolidated balance sheet as of September 30, 2013 included in the Company
10-Q, and all real and personal property acquired since such date, except such
real and personal property as has been disposed of in the ordinary course of
business. For purposes of this Agreement, “Permitted Liens” means (i) Liens for
taxes and other governmental charges and assessments arising in the ordinary
course which are not yet due and payable, (ii) Liens of landlords and Liens of
carriers, warehousemen, mechanics and materialmen and other like Liens arising
in the ordinary course of business for sums not yet due and payable, and (iii)
other Liens or imperfections on property which are not material in amount or do
not materially detract from the value of or materially impair the existing use
of the property affected by such Lien or imperfection. Except as would not
reasonably be expected to have a Material Adverse Effect on the Company, all
leases of real property and all other leases pursuant to which the Company or
such Company Subsidiary, as lessee, leases real or personal property are valid
and effective in accordance with their respective terms and there is not, under
any such lease, any existing default by the Company or such Company Subsidiary
or any event which, with notice or lapse of time or both, would constitute such
a default.

 

(h)         Taxes. Except (1) as Previously Disclosed, and (2) would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on the Company, each of the Company and the Company Subsidiaries
has timely filed (including pursuant to applicable extensions granted without
penalty) all federal, state, county, local and foreign Tax Returns (as defined
below in this Section), required to be filed by it, and all such filed Tax
Returns are true, complete and correct in all material respects, and paid all
Taxes (as defined below in this Section) owed by it and no Taxes owed by it or
assessments received by it are delinquent. Except (1) as Previously Disclosed,
and (2) as would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect on the Company, with respect to Taxes not yet
due, the Company has made adequate provision in the financial statements of the
Company (in accordance with GAAP). The federal income Tax Returns of the Company
and the Company Subsidiaries for the fiscal year ended December 31, 2007, and
for all fiscal years prior thereto, are for the purposes of routine audit by the
IRS closed because of the statute of limitations, and no claims by the IRS for
additional Taxes for such fiscal years are pending. Except as Previously
Disclosed, neither the Company nor any Company Subsidiary has waived any statute
of limitations with respect to Taxes or agreed to any extension of time with
respect to a Tax assessment or deficiency, in each case that is still in effect,
or has pending a request for any such extension or waiver. Except as Previously
Disclosed, neither the Company nor any Company Subsidiary is a party to any
pending action or proceeding, nor to the Company’s knowledge, is any such action
or proceeding threatened by any Governmental Entity, for the assessment or
collection of Taxes that could reasonably be expected to have a Material Adverse
Effect on the Company and no issue has been raised by any federal, state, local
or foreign taxing authority in connection with an audit or examination of the
Tax Returns, business or properties of the Company or any Company Subsidiary
which has not been settled, resolved and fully satisfied, or adequately reserved
for in accordance with GAAP (other than those issues Previously Disclosed or
those that would not reasonably be expected to have a Material Adverse Effect on
the Company). Except as (1) Previously Disclosed, and (2) would not reasonably
be expected to have a Material Adverse Effect on the Company, each of the
Company and the Company Subsidiaries has withheld and paid all Taxes that it is
required to withhold from amounts owing to employees, creditors or other third
parties. Neither the Company nor any Company Subsidiary is a party to, is bound
by or has any obligation under, any material Tax sharing or material Tax
indemnity agreement or similar contract or arrangement other than any contract
or agreement between or among the Company and any Company Subsidiary and other
than such tax sharing obligations as may exist under any loan participations to
which the Bank is a party, both as an originator and a participant. Neither the
Company nor any Company Subsidiary has participated in any “reportable
transaction” within the meaning of Treasury Regulations Section 1.6011-4, or any
other transaction requiring disclosure under analogous provisions of state,
local or foreign law. Neither the Company nor any Company Subsidiary has
liability for the Taxes of any person other than the Company or any Company
Subsidiary under Treasury Regulations Section 1.1502-6 (or any similar provision
of state, local or foreign law). The Company has not been a “distributing
corporation” or a “controlled corporation” in any distribution in which the
parties to such distribution treated the distribution as one to which Section
355 of the Code is applicable. The Company has not been a United States real
property holding corporation within the meaning of Section 897 of the Code
during the applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
Neither the Company nor any Company Subsidiary has undergone an “ownership
change” within the meaning of Code Section 382(g), and the consummation of the
transactions contemplated by the Rights Offering, this Agreement and the Other
Securities Purchase Agreement will not cause an “ownership change” within the
meaning of Code Section 382(g). For the purpose of this Agreement, the term
“Tax” (including, with correlative meaning, the term “Taxes”) shall mean any and
all domestic or foreign, federal, state, local or other taxes of any kind
(together with any and all interest, penalties, additions to tax and additional
amounts imposed with respect thereto) imposed by any Governmental Entity,
including taxes on or with respect to income, franchises, windfall or other
profits, gross receipts, property, sales, use, capital stock, payroll,
employment, unemployment, social security, workers’ compensation or net worth,
and taxes in the nature of excise, withholding, ad valorem or value added or
similar taxes, and the term “Tax Return” means any return, report, information
return or other document (including any related or supporting information, and
attachments and exhibits) required to be filed with respect to Taxes, including
any claims for refunds of Taxes and any amendment or supplements to any of the
foregoing.

 

14

 

 

(i)         Absence of Certain Changes. Since December 31, 2012 or except as has
been disclosed in a Specified SEC Report filed since December 31, 2012, (i)
there have been no events, occurrences or developments that have had or would
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect on the Company, (ii) the Company has not incurred any
material liabilities (contingent or otherwise) other than (A) trade payables,
accrued expenses and other liabilities incurred in the ordinary course of
business consistent with past practice and (B) liabilities not required to be
reflected in the Company’s financial statements pursuant to GAAP or required to
be disclosed in filings made with the SEC, (iii) the Company has not altered
materially its method of accounting or the manner in which it keeps its
accounting books and records, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its shareholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock (other than in connection with repurchases of unvested stock
issued to employees of the Company), (v) the Company has not issued any Company
Securities to any officer, director or Affiliate, except Common Stock issued
pursuant to existing Company stock option or stock purchase plans or executive
and director arrangements disclosed in the Company Reports, (vi) there has not
been any material change or amendment to, or any waiver of any material right by
the Company under, any material contract under which the Company or any Company
Subsidiary is bound or subject, and (vii) to the knowledge of the Company, there
has not been a material increase in the aggregate dollar amount of: (A) the
Bank’s nonperforming loans (including nonaccrual loans and loans 90 days or more
past due and still accruing interest) or (B) the reserves or allowances
established on the Company’s or Bank’s financial statements with respect
thereto. Except for the transactions contemplated by the Transaction Documents,
no event, liability or development has occurred or exists with respect to the
Company or any Company Subsidiary or their respective business, properties,
operations or financial condition that would be required to be disclosed by the
Company under applicable securities laws as of the time this representation is
made that has not been publicly disclosed at least one trading day prior to the
date as of which this representation is made.

 

(j)          Commitments and Contracts. The Company has Previously Disclosed,
disclosed in a Specified SEC Report or made available to the Investor or its
representatives, prior to the date hereof, true, correct, and complete copies
of, and listed on Section 2.2(j) of the Disclosure Schedule, each of the
following to which the Company or any Company Subsidiary is a party or subject
(whether written or oral, express or implied) as of the date of this Agreement
(each, a “Significant Agreement”):

 

(1)         any contract containing covenants that limit in any material respect
the ability of the Company or any Company Subsidiary to compete in any line of
business or with any person or which involve any material restriction of the
geographical area in which, or method by which or with whom, the Company or any
Company Subsidiary may carry on its business (other than as may be required by
law or applicable regulatory authorities), and any contract that could require
the disposition of any material assets or line of business of the Company or any
Company Subsidiary;

 

(2)         any joint venture, partnership, strategic alliance, or other similar
contract (including any franchising agreement, but in any event excluding
introducing broker agreements), and any contract relating to the acquisition or
disposition of any material business or material assets (whether by merger, sale
of stock or assets, or otherwise), which acquisition or disposition is not yet
complete or where such contract contains continuing material obligations or
contains continuing indemnity obligations of the Company or any of the Company
Subsidiaries;

 

(3)         any real property lease and any other lease with annual rental
payments aggregating $100,000 or more;

 

(4)         other than with respect to loans, any contract providing for, or
reasonably likely to result in, the receipt or expenditure of more than $250,000
on an annual basis, including the payment or receipt of royalties or other
amounts calculated based upon revenues or income;

 

15

 

 

(5)         any contract or arrangement under which the Company or any of the
Company Subsidiaries is licensed or otherwise permitted by a third party to use
any Intellectual Property (as defined in Section 2.2(u)) that is material to its
business (except for any “shrinkwrap” or “click through” license agreements or
other agreements for software that is generally available to the public and has
not been customized for the Company or the Company Subsidiaries) or under which
a third party is licensed or otherwise permitted to use any Intellectual
Property owned by the Company or any of the Company Subsidiaries;

 

(6)         any contract that by its terms limits the payment of dividends or
other distributions by the Company or any Company Subsidiary;

 

(7)         any standstill or similar agreement pursuant to which any party has
agreed not to acquire assets or securities of another person;

 

(8)         any contract that would reasonably be expected to prevent,
materially delay, or materially impede the Company’s ability to consummate the
transactions contemplated by this Agreement and the other Transaction Documents;

 

(9)         any contract providing for indemnification by the Company or any
Company Subsidiary of any person, except for contracts entered into in the
ordinary course of business consistent with past practice and with respect to
which the Company would not reasonably anticipate any such indemnification
obligation having or resulting in a Material Adverse Effect on the Company;

 

(10)       any contract that contains a put, call, or similar right pursuant to
which the Company or any Company Subsidiary could be required to purchase or
sell, as applicable, any equity interests or assets that have a fair market
value or purchase price of more than $250,000; and

 

(11)       any other contract or agreement which is a “material contract” within
the meaning of Item 601(b)(10) of Regulation S-K.

 

As of the date of this Agreement, each of the Significant Agreements is valid
and binding on the Company and/or the Company Subsidiaries, as applicable, and
in full force and effect. The Company and each of the Company Subsidiaries, as
applicable, are in compliance with and have performed all obligations required
to be performed by them to date under each Company Significant Agreement, except
where the failure to be in compliance or perform would not reasonably be
expected to result in a Material Adverse Effect on the Company. Neither the
Company nor any of the Company Subsidiaries knows of, or has received written
notice of, any violation or default (or any condition which with the passage of
time or the giving of notice would cause such a violation of or a default) by
any party under any Significant Agreement which would reasonably be expected to
result in a Material Adverse Effect on the Company. No party to a Significant
Agreement has provided written notice to the Company or any Company Subsidiary
that it intends to terminate a Company Significant Agreement or not renew such
agreement at the expiration of the current term. Consummation of the
transactions contemplated by this Agreement or the other Transaction Documents
will not violate, conflict with, or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, any Significant Agreement of the Company or any Company
Subsidiary, except for such violations, conflicts and breaches as would not
reasonably likely be expected to result, individually or in the aggregate, in a
Material Adverse Effect on the Company. As of the date of this Agreement, there
are no related party transactions that the Company would be required to disclose
under Item 404 of Regulation S-K that have not been Previously Disclosed or
disclosed in a Specified SEC Report.

 

16

 

 

(k)         Offering of Securities. Neither the Company nor any person acting on
its behalf has taken any action (including, any offering of any securities of
the Company under circumstances which would require the integration of such
offering with the offering of any of the Securities to be issued pursuant to
this Agreement or any other Transaction Document under the Securities Act and
the rules and regulations of the SEC promulgated thereunder) which would subject
the offering, issuance, or sale of any of such Securities to be issued to the
registration requirements of the Securities Act. Neither the Company nor any
person acting on its behalf has engaged or will engage in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with any offer or sale of the Securities or in
connection with the Other Private Placement. Assuming the accuracy of the
Investor’s representations and warranties set forth in Section 2.3 of this
Agreement and the accuracy of the representations and warranties of the Other
Investor set forth in Section 2.3 of the Other Securities Purchase Agreement, no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Investor under this Agreement or for the offer
and sale of securities by the Company to the Other Investor under the Other
Securities Purchase Agreement.

 

(l)          Litigation and Other Proceedings; No Undisclosed Liabilities.
Except as disclosed in Specified SEC Reports:

 

(1)         there is no pending or, to the knowledge of the Company, threatened,
claim, action, suit, arbitration, mediation, demand, hearing, investigation or
proceeding against the Company or any Company Subsidiary, nor is the Company or
any Company Subsidiary subject to any order, judgment or decree, in each case
except as would not reasonably be expected to have a Material Adverse Effect on
the Company, if there were an unfavorable decision; and

 

(2)         neither the Company nor any of the Company Subsidiaries has any
liabilities or obligations of any nature (absolute, accrued, contingent, or
otherwise) which are not appropriately reflected or reserved against in the
financial statements described in Section 2.2(e) to the extent required to be so
reflected or reserved against in accordance with GAAP, except for (i)
liabilities that have arisen since September 30, 2013 in the ordinary course of
business consistent with past practice and (ii) liabilities that have not had
and would not reasonably be expected to have a Material Adverse Effect on the
Company. For purposes of clause (i) above (but subject in any case to clause
(ii) above), any changes in status of a performing loan or the impairment of a
nonperforming loan shall be deemed to be an event in the ordinary course of the
Company’s business.

 

(m)         Compliance with Laws and Other Matters; Insurance. Except as
disclosed in Specified SEC Reports, the Company and each Company Subsidiary:

 

17

 

 

(1)         in the conduct of its business is in compliance in all material
respects with, and the condition and use of its properties does not in any
material respect violate or infringe in any material respect, applicable
material domestic (federal, state or local) or foreign laws, statutes,
ordinances, licenses, rules, regulations, judgments, demands, writs,
injunctions, orders or decrees applicable thereto or to employees conducting its
business, including the TARP, the Sarbanes-Oxley Act of 2002, the Equal Credit
Opportunity Act, the Fair Housing Act, the Community Reinvestment Act, the Home
Mortgage Disclosure Act, the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT) Act
of 2001, all other applicable fair lending laws or other laws relating to
discrimination and the Bank Secrecy Act and the applicable privacy and customer
information requirements contained in any federal and state privacy law or
regulations;

 

(2)         has all material permits, licenses, franchises, authorizations
(collectively, “Permits”), orders, and approvals of, and has made all filings,
applications, and registrations with, Governmental Entities that are required in
order to permit it to own or lease its properties and assets and to carry on its
business as presently conducted; and all such Permits are in full force and
effect, and are current, and, to the knowledge of the Company, no suspension or
cancellation of any of them is threatened, in each case;

 

(3)         is complying in all material respects with and, to the knowledge of
the Company, is not under investigation with respect to, and has not received
any written notification or written communication from any Governmental Entity,
and, otherwise, to the knowledge of the Company, has not been threatened by any
Governmental Entity to be charged with or given notice of any material violation
of, all applicable federal, state, local and foreign laws, regulations, rules,
judgments, injunctions or decrees;

 

(4)         has, except for statutory or regulatory restrictions of general
application, not been placed under any material restriction by a Governmental
Entity on its business or properties, and except for routine examinations by
applicable Governmental Entities, as of the date of this Agreement, received no
notification or communication from any Governmental Entity that an investigation
by any Governmental Entity with respect to the Company or any of the Company
Subsidiaries is pending or threatened;

 

(5)         has not, since January 1, 2010, nor to its knowledge has any other
person on behalf of the Company or any Company Subsidiary that qualifies as a
“financial institution” under U.S. anti-money laundering laws, knowingly acted,
by itself or in conjunction with another, in any act in connection with the
concealment of any currency, securities or other proprietary interest that is
the result of a felony as defined in U.S. anti-money laundering laws (“Unlawful
Gains”), nor knowingly accepted, transported, stored, dealt in or brokered any
sale, purchase or any transaction of other nature for Unlawful Gains;

 

(6)         to the extent it qualifies as a “financial institution” under U.S.
anti-money laundering laws, has implemented in all material respects such
anti-money laundering mechanisms and kept and filed all material reports and
other necessary material documents as required by, and otherwise complied in all
material respects with, the U.S. anti-money laundering laws and the rules and
regulations thereunder; and

 

18

 

 

(7)         is presently insured, and during each of the past two calendar years
has been insured, for reasonable amounts with, to the knowledge of the Company,
financially sound and reputable insurance companies against such risks as
companies engaged in a similar business would, in accordance with industry
practice, customarily be insured; and neither the Company nor any Company
Subsidiaries has received any written notice of cancellation of any such
insurance, nor, to the Company’s knowledge, will it or any Company Subsidiary be
unable to renew their respective existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not have a Material
Adverse Effect.

 

(n)         Labor. Employees of the Company and the Company Subsidiaries are not
and have never been represented by any labor union nor are any collective
bargaining agreements otherwise in effect with respect to such employees. No
labor organization or group of employees of the Company or any Company
Subsidiary has made a pending demand for recognition or certification, and there
are no representation or certification proceedings or petitions seeking a
representation proceeding presently pending or, to the Company’s knowledge,
threatened to be brought or filed with the National Labor Relations Board or any
other labor relations tribunal or authority. There are no organizing activities,
strikes, work stoppages, slowdowns, lockouts, material arbitrations or material
grievances, or other material labor disputes pending or, to the knowledge of the
Company, threatened against or involving the Company or any Company Subsidiary.
Each of the Company and the Company Subsidiaries are in compliance with all
applicable laws respecting employment and employment practices, terms and
conditions of employment, and wages and hours except for such instances of
non-compliance that, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect on the Company. To the Company’s
knowledge, the Company’s employment of its executive officers does not violate
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement in favor of a
third party to which any such executive officer is a party.

 

(o)         Company Benefit Plans.

 

(1)         “Benefit Plan” means all material employee benefit plans, programs,
agreements, contracts, policies, practices, or other arrangements providing
benefits to any current or former employee, officer, director or consultant of
the Company or any Company Subsidiary or any beneficiary or dependent thereof
that is sponsored or maintained by the Company or any Company Subsidiary or to
which the Company or any Company Subsidiary contributes or is obligated to
contribute or is party, whether or not written, including any material “employee
welfare benefit plan” within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), any “employee
pension benefit plan” within the meaning of Section 3(2) of ERISA (whether or
not such plan is subject to ERISA) and any material bonus, incentive, deferred
compensation, vacation, stock purchase, stock option or equity award,
equity-based severance, employment, change of control, consulting or fringe
benefit plan, program, agreement or policy. Each Benefit Plan is listed on
Section 2.2(o)(1) of the Company’s Disclosure Schedule. True and complete copies
of all Benefit Plans listed on Section 2.2(o)(1) of the Company’s Disclosure
Schedule have been made available to the Investor prior to the date hereof or
have been filed with a Company Report.

 

19

 

 

(2)         With respect to each Benefit Plan, (A) the Company and the Company
Subsidiaries have complied, and are now in compliance in all material respects
with the applicable provisions of ERISA, and the Code and all other laws and
regulations applicable to such Benefit Plan, and (B) each Benefit Plan has been
administered in all material respects in accordance with its terms. Except as
would not reasonably be expected to have a Material Adverse Effect on the
Company, none of the Company or the Company Subsidiaries nor any of their
respective ERISA Affiliates has incurred any withdrawal liability as a result of
a complete or partial withdrawal from a multiemployer plan, as those terms are
defined in Part I of Subtitle E of Title IV of ERISA, that has not been
satisfied in full. “ERISA Affiliate” means any entity, trade or business,
whether or not incorporated, which together with the Company and the Company
Subsidiaries, would be deemed a “single employer” within the meaning of Section
4001 of ERISA or Sections 414(b), (c), (m) or (o) of the Code.

 

(3)         Each Benefit Plan which is subject to ERISA (an “ERISA Plan”) that
is an “employee pension benefit plan” within the meaning of Section 3(2) of
ERISA (“Pension Plan”) and that is intended to be qualified under Section 401(a)
of the Code is so qualified, has received a favorable determination letter from
the Internal Revenue Service (the “IRS”) and, to the knowledge of the Company,
nothing has occurred, whether by action or failure to act, that could likely
result in revocation of any such favorable determination or opinion letter or
the loss of the qualification of such Benefit Plan under Section 401(a) of the
Code. Neither the Company nor any Company Subsidiary has engaged in a
transaction with respect to any ERISA Plan that, assuming the taxable period of
such transaction expired as of the date hereof, could subject the Company or any
Company Subsidiary to a material tax or material penalty imposed by either
Section 4975 of the Code or Section 502(i) of ERISA. Neither the Company nor any
Company Subsidiary has incurred or reasonably expects to incur a material tax or
penalty imposed by Section 4980F of the Code or Section 502 of ERISA.

 

(4)         Neither the Company, any Company Subsidiary nor any ERISA Affiliate
(x) sponsors, maintains or contributes to or has within the past six years
sponsored, maintained or contributed to a Pension Plan that is subject to
Subtitles C or D of Title IV of ERISA or (y) sponsors, maintains or has any
liability with respect to or an obligation to contribute to or has within the
past six years sponsored, maintained, had any liability with respect to, or had
an obligation to contribute to a “multiemployer plan” within the meaning of
Section 3(37) of ERISA.

 

20

 

 

(5)         None of the execution and delivery of this Agreement, the issuance
of Purchased Shares, nor the consummation of the transactions contemplated
hereby, nor the transactions contemplated as part of the Other Private
Placement, will, whether alone or in connection with another event, (i)
constitute a “change in control” or “change of control” within the meaning of
any Benefit Plan or result in any material payment or benefit (including
severance, unemployment compensation, “excess parachute payment” (within the
meaning of Section 280G of the Code), forgiveness of indebtedness or otherwise)
becoming due to any current or former employee, officer, director or consultant
of the Company or any Company Subsidiary from the Company or any Company
Subsidiary under any Benefit Plan or any other agreement with any employee,
including, for the avoidance of doubt, any employment or change in control
agreements, (ii) result in payments under any of the Benefit Plans which would
not be deductible under Section 162(m) or Section 280G of the Code, (iii)
materially increase any compensation or benefits otherwise payable under any
Benefit Plan, (iv) result in any acceleration of the time of payment or vesting
of any such benefits, including, for the avoidance of doubt, under the Company
Stock Plans, (v) require the funding or increase in the funding of any such
benefits, or (vi) result in any limitation on the right of the Company or any
Company Subsidiary to amend, merge, terminate or receive a reversion of assets
from any Benefit Plan or related trust.

 

(6)         As of the date hereof, there is no material pending or, to the
knowledge of the Company, threatened, litigation relating to the Benefit Plans
(other than claims for benefits in the ordinary course). Neither the Company nor
any Company Subsidiary has any obligations for retiree health and life benefits
under any ERISA Plan or collective bargaining agreement, except for health
continuation coverage as required by Section 4980B of the Code or Part 6 of
Title I of ERISA and at no expense to the Company and the Company Subsidiaries.

 

(7)         Except as would not reasonably be expected to have a Material
Adverse Effect on the Company and except for liabilities fully reserved for or
identified in the Company Financial Statements, there are no pending or, to the
knowledge of the Company, threatened claims (other than claims for benefits in
the ordinary course), lawsuits or arbitrations which have been asserted or
instituted against (i) the Benefit Plans, (ii) any fiduciaries thereof with
respect to their duties to the Benefit Plans, or (iii) the assets of any of the
trusts under any of the Benefit Plans.

 

(p)         Investment Company. Neither the Company nor any of the Company
Subsidiaries is an “investment company” as defined under the Investment Company
Act of 1940, as amended.

 

(q)         Risk Management; Derivatives. Except as would not reasonably be
expected to have a Material Adverse Effect on the Company:

 

(1)         The Company and the Company Subsidiaries have in place risk
management policies and procedures sufficient in scope and operation to protect
against risks of the type and in amounts reasonably expected to be incurred by
companies of similar size and in similar lines of business as the Company and
the Company Subsidiaries.

 

(2)         All derivative instruments, including swaps, caps, floors and option
agreements, whether entered into for the Company’s own account, or for the
account of one or more of the Company Subsidiaries or, to the Company’s
knowledge, their customers, were entered into (i) only for purposes of
mitigating identified risk and in the ordinary course of business, (ii) in
accordance with prudent practices and in material compliance with all applicable
laws, rules, regulations and regulatory policies, (iii) with counterparties
believed by the Company to be financially responsible at the time; and (iv) each
of them constitutes the valid and legally binding obligation of the Company or
one of the Company Subsidiaries, enforceable in accordance with its terms.
Neither the Company nor the Company Subsidiaries, nor, to the knowledge of the
Company, any other party thereto, is in breach of any of its obligations under
any such agreement or arrangement.

 

21

 

 

(r)         Foreign Corrupt Practices and International Trade Sanctions. Neither
the Company nor any Company Subsidiary, nor any of their respective directors,
officers, agents, employees or any other persons acting on their behalf (i) has
violated the Foreign Corrupt Practices Act, 15 U.S.C. § 78dd-1 et seq., as
amended, or any other similar applicable foreign, federal, or state legal
requirement, (ii) has made or provided, or caused to be made or provided,
directly or indirectly, any payment or thing of value to a foreign official,
foreign political party, candidate for office or any other person knowing that
the person will pay or offer to pay the foreign official, party or candidate,
for the purpose of influencing a decision, inducing an official to violate their
lawful duty, securing any improper advantage, or inducing a foreign official to
use their influence to affect a governmental decision, (iii) has paid, accepted
or received any unlawful contributions, payments, expenditures or gifts, (iv)
has violated or operated in noncompliance with any export restrictions, money
laundering law, anti-terrorism law or regulation, anti-boycott regulations or
embargo regulations, or (v) is currently subject to any United States sanctions
administered by the Office of Foreign Assets Control of the United States
Treasury Department (“OFAC”) and the Company will not intentionally use the
proceeds of the sale of the Securities, or lend, contribute or otherwise make
available such proceeds to any Company Subsidiary, joint venture partner or
other person or entity, towards any sales or operations in any country
sanctioned by OFAC or for the purpose of financing the activities of any person
currently subject to any U.S. sanctions administered by OFAC.

 

(s)         Environmental Liability. Except as disclosed in Specified SEC
Reports, neither the Company nor any Company Subsidiary (i) is in violation of
any statute, rule, regulation, decision or order of any governmental agency or
body or any court, domestic or foreign, relating to the use, disposal or release
of hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), (ii) is liable for any off-site disposal
or contamination pursuant to any Environmental Laws, (iii) is subject to any
legal, administrative, or other proceeding, claim or action of any nature
relating to any Environmental Laws or (iv) owns or, to the Company’s knowledge,
operates any real property contaminated with any substance in violation of any
Environmental Laws; in each case, which violation, contamination, liability,
ownership, operation or proceeding, claim or action has had or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
on the Company; and, to the Company’s knowledge, there is no pending or
threatened investigation that might lead to such a proceeding, claim or action
or any reasonable basis for any such proceeding, claim or action.

 

(t)         Anti-Takeover Provisions. The Company and the Board of Directors
have taken all actions necessary to ensure that the Company, on the one hand,
and the Investor and the Other Investor, on the other hand, will not be subject
to the restrictions set forth in any laws, rules, or regulations related to
changes in control of corporations, limited liability companies or business
organizations generally (each of such articles, a “Takeover Law”) to the extent
applicable to the execution and delivery of the Transaction Documents and the
consummation of the transactions contemplated thereby. In the case that such
transactions are subject to such provisions or laws, the Board of Directors
shall take all necessary action to ensure that such transactions shall be deemed
to be exceptions to such provisions or laws, including, but not limited to, the
approval of such transactions as contemplated thereunder. The Company has not
adopted any shareholder rights plan or similar arrangement relating to
accumulations of Beneficial Ownership of Common Stock or a change in control of
the Company.

 

22

 

 

(u)         Intellectual Property. (i) The Company and the Company Subsidiaries
own (free and clear of any Liens (other than Permitted Liens), exclusive
licenses or non-exclusive licenses not granted in the ordinary course of
business) or have a valid license to use all Intellectual Property used in or
necessary to carry on their business as currently conducted, and (ii) such
Intellectual Property referenced in clause (i) above is valid, subsisting and
enforceable, and is not subject to any outstanding order, judgment, decree or
agreement adversely affecting the Company’s or the Company Subsidiaries’ use of,
or rights to, such Intellectual Property. The Company and the Company
Subsidiaries have sufficient rights to use all Intellectual Property used in
their business as presently conducted, all of which rights shall survive
unchanged the consummation of the transactions contemplated by this Agreement
and the other Transaction Documents. Neither the Company nor any Company
Subsidiary has received any notice of infringement or misappropriation of, or
any conflict with, the rights of others with respect to any Intellectual
Property, and no reasonable basis exists for any such claim. To the Company’s
knowledge, no third party has infringed, misappropriated or otherwise violated
the Intellectual Property rights of the Company or the Company Subsidiaries.
There is no litigation, opposition, cancellation, proceeding, objection or claim
pending, asserted, or, to the Company’s knowledge, threatened against the
Company or any Company Subsidiary concerning the ownership, validity,
registerability, enforceability, infringement or use of, or licensed right to
use, any Intellectual Property. To the knowledge of the Company, none of the
Company or any of the Company Subsidiaries is using or enforcing any
Intellectual Property owned by or licensed to the Company or any of the Company
Subsidiaries in a manner that would be expected to result in the abandonment,
cancellation or unenforceability of such Intellectual Property. The Company and
each of the Company Subsidiaries has taken commercially reasonable measures to
protect the Intellectual Property owned by or licensed to the Company or any of
the Company Subsidiaries.

 

“Intellectual Property” shall mean: trademarks, service marks, brand names,
domain names, certification marks, trade dress and other indications of origin,
the goodwill associated with the foregoing and registrations in any jurisdiction
of, and applications in any jurisdiction to register, the foregoing, including
any extension, modification or renewal of any such registration or application;
inventions, discoveries and ideas, whether patentable or not, in any
jurisdiction; patents, applications for patents (including divisions,
continuations, continuations in part and renewal applications), and any
renewals, extensions or reissues thereof, in any jurisdiction; nonpublic
information, trade secrets and confidential information and rights in any
jurisdiction to limit the use or disclosure thereof by any person; writings and
other works, whether copyrightable or not, in any jurisdiction; and
registrations or applications for registration of copyrights in any
jurisdiction, and any renewals or extensions thereof; and any similar
intellectual property or proprietary rights.

 

(v)         Brokers and Finders. Except for the Placement Agent (the fees of
which are disclosed in Section 2.2(v) of the Company’s Disclosure Schedule),
neither the Company nor any Company Subsidiary nor any of their respective
officers, directors or employees has employed any broker or finder or incurred
any liability for any financial advisory fees, brokerage fees, commissions or
finder’s fees, and no broker or finder has acted directly or indirectly for the
Company or any Company Subsidiary, in connection with this Agreement, the other
Transaction Documents or the transactions contemplated hereby and thereby.

 

23

 

 

(w)         Agreements with Regulatory Agencies. Except as Previously Disclosed,
neither the Company nor any Company Subsidiary is subject to any
cease-and-desist or other similar order or enforcement action issued by, or is a
party to any written agreement, consent agreement or memorandum of understanding
with, or is a party to any commitment letter or similar undertaking to, or is
subject to any capital directive by, or since December 31, 2011, has adopted any
board resolutions at the request of, any Governmental Entity that currently
restricts in any material respect the conduct of its business or that in any
material respect relates to its capital adequacy, its liquidity and funding
policies and practices, its ability to pay dividends, its credit, risk
management or compliance policies, its internal controls, its management, or its
operations or business (each item in this sentence, a “Regulatory Agreement”)
nor has the Company or any Company Subsidiary been advised since December 31,
2009 by any Governmental Entity that it is considering issuing, initiating,
ordering or requesting any such Regulatory Agreement. Except as would not
reasonably be expected to have a Material Adverse Effect on the Company or as
Previously Disclosed, the Company and each Company Subsidiary are in compliance
in all respects with each Regulatory Agreement to which it is party or subject,
and neither the Company nor any Company Subsidiary has received any written
notice from any Governmental Entity indicating that either the Company or any
Company Subsidiary is not in compliance in all respects with any such Regulatory
Agreement.

 

(x)         Loan Portfolio.

 

(1)         Except as (1) Previously Disclosed, and (2) shall not have or result
in a Material Adverse Effect, each of the Company and each Company Subsidiary
has complied with, and all documentation in connection with the origination,
processing, underwriting and credit approval of any loan, lease or other
extension of credit or commitment to extend credit (“Loans”) originated,
purchased or serviced by the Company or any Company Subsidiary satisfied in all
respects, (i) all applicable law with respect to the origination, insuring,
purchase, sale, pooling, servicing, subservicing or filing of claims in
connection with Loans, including all laws relating to real estate settlement
procedures, consumer credit protection, truth in lending laws, usury
limitations, fair housing, transfers of servicing, collection practices, equal
credit opportunity and adjustable rate mortgages, (ii) the responsibilities and
obligations relating to Loans set forth in any material contract between the
Company or any Company Subsidiary and any Agency, Loan Investor or Insurer,
(iii) the applicable rules, regulations, guidelines, handbooks and other
requirements of any Agency, Loan Investor or Insurer, and (iv) the terms and
provisions of any material mortgage or other collateral documents and other Loan
documents with respect to each Loan.

 

(2)         Since January 1, 2011, no Agency, Loan Investor or Insurer (each as
defined in Section 2.2(x)(3)) has (i) claimed in writing that the Company or any
Company Subsidiary has violated or has not complied with the applicable
underwriting standards with respect to Loans sold by the Company or any Company
Subsidiary to a Loan Investor or Agency, or with respect to any sale of Loan
servicing rights to a Loan Investor, (ii) imposed in writing restrictions on the
activities (including commitment authority) of the Company or any Company
Subsidiary or (iii) indicated in writing to the Company or any Company
Subsidiary that it has terminated or intends to terminate its relationship with
the Company or any Company Subsidiary for poor performance, poor Loan quality or
concern with respect to the Company’s or any Company Subsidiary’s compliance
with laws.

 

24

 

 

(3)         For purposes of this Section 2.2(x): (i) “Agency” means the Federal
Housing Administration, the Federal Home Loan Mortgage Corporation, the Farmers
Home Administration (now known as Rural Housing and Community Development
Services), the Federal National Mortgage Association, the United States
Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture or any other federal or state agency with authority to
(A) determine any investment, origination, lending or servicing requirements
with regard to Loans originated, purchased or serviced by the Company or any
Company Subsidiary or (B) originate, purchase, or service Loans, or otherwise
promote lending, including state and local housing finance authorities; (ii)
“Loan Investor” means any person (including an Agency) having a beneficial
interest in any Loan originated, purchased or serviced by the Company or any
Company Subsidiary or a security backed by or representing an interest in any
such Loan; and (iii) “Insurer” means a person who insures or guarantees for the
benefit of the Loan holder all or any portion of the risk of loss upon borrower
default on any of the Loans originated, purchased or serviced by the Company or
any Company Subsidiary, including the Federal Housing Administration, the United
States Department of Veterans’ Affairs, the Rural Housing Service of the U.S.
Department of Agriculture and any private mortgage insurer, and providers of
hazard, title or other insurance with respect to such Loans or the related
collateral.

 

(y)         Listing of Common Stock. The shares of Common Stock to be issued
under this Agreement and the other Transaction Documents shall meet all
requirements for listing on the NASDAQ, subject to formal approval of listing by
NASDAQ; provided, however, as of the date of issuance of such shares, they shall
be unregistered shares of Common Stock, subject to all of the restrictions on
re-sale applicable to restricted securities under the Securities Act and
corresponding requirements of state law.

 

(z)         Other Private Placement. Concurrently with the execution and
delivery of this Agreement, the Company has agreed to sell shares of Common
Stock in the Other Private Placement on terms and conditions that are
substantially identical in all respects to those set forth in this Agreement,
except as to the number of shares of Common Stock to be purchased and the
aggregate purchase price for such shares of Common Stock (but not the per share
purchase price) set forth in Section 1.2.

 

(aa)       Off Balance Sheet Arrangements. There is no transaction, arrangement,
or other relationship between the Company (or any Company Subsidiary) and an
unconsolidated or other off balance sheet entity that is required to be
disclosed by the Company in its Exchange Act filings and is not so disclosed.

 

(bb)      Absence of Manipulation. The Company has not, and to the knowledge of
the Company no one acting on its behalf has, taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any Security of the Company to facilitate the sale or resale of any
of the Purchased Shares.

 

25

 

 

(cc)       Adequate Capitalization. As of September 30, 2013, the Bank met or
exceeded the quantitative capital requirements to be considered “well
capitalized” under the FDIC’s regulatory framework for prompt corrective action;
provided, however, while the Bank is under the Consent Order, it is classified
as “adequately capitalized”.

 

(dd)      Acknowledgment Regarding Purchase of Securities. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby. The Company further acknowledges
that the Investor is not acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to the Transaction Documents
and the transactions contemplated thereby and any advice given by the Investor
or any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated thereby is merely incidental to the
Investor’s purchase of the Securities.

 

(ee)       Shell Company Status. The Company is not, and has never been, an
issuer identified in Rule 144(i)(1).

 

(ff)        Change in Control. The consummation of the transactions contemplated
by this Agreement and the Other Private Placement will not trigger any rights
under any “change of control” provision in any Significant Agreement or Benefit
Plan to which the Company or any Company Subsidiary is a party, which results in
payments to the counterparty or the acceleration of vesting of benefits.

 

(gg)      Fees and Expenses. The Company does not expect that all closing fees
and expenses of the Company advisors (including Company counsel and other
professional fees) and fees and expenses of any broker or finders that the
Company is responsible for (including the fees and expenses of the Placement
Agent) in connection with the transactions contemplated herein, in the Other
Securities Purchase Agreement and the Rights Offering will, in the aggregate,
exceed $2,000,000.

 

2.3         Representations and Warranties of the Investor. The Investor hereby
represents and warrants as of the date of this Agreement and as of each Closing
Date (except to the extent made only as of a different specified date, in which
case as of such date), solely with respect to itself and, where expressly
indicated, its Affiliates, to the Company that:

 

(a)         Organization and Authority. The Investor is duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization, is duly qualified to do business and is in good standing in all
jurisdictions where its ownership or leasing of property or the conduct of its
business requires it to be so qualified and failure to be so qualified would
have a Material Adverse Effect on such Investor, and has the requisite
corporate, partnership, limited liability company or other power and authority
to own its properties and assets and to carry on its business as it is now being
conducted.

 

(b)         Authorization.

 

(1)         The Investor has the requisite corporate, partnership, limited
liability company or other power and authority to enter into this Agreement and
to carry out its obligations hereunder. The execution, delivery, and performance
of this Agreement by the Investor and the consummation of the transactions
contemplated hereby have been duly authorized by the Investor’s board of
directors, general partner, managing members, investment committee or other
authorized persons, as the case may be (if such authorization is required), and
no further approval or authorization by any of such persons, as the case may be,
is required. This Agreement has been duly and validly executed and delivered by
the Investor and, assuming due authorization, execution and delivery of this
Agreement by the Company, is a valid and binding obligation of the Investor
enforceable against the Investor in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, moratorium,
reorganizations, fraudulent transfer, or similar laws affecting creditors
generally or by general equitable principles (whether applied in equity or at
law). No other corporate, partnership, limited liability company or other
proceedings are necessary for the execution and delivery by the Investor of this
Agreement, the performance by it of its obligations hereunder or the
consummation by it of the transactions contemplated hereby.

 

26

 

 

(2)         Neither the execution, delivery, and performance by the Investor of
this Agreement, nor the consummation of the transactions contemplated hereby,
nor compliance by the Investor with any of the provisions hereof, will (i)
violate, conflict with, or result in a breach of any provision of, or constitute
a default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any Lien upon any of the properties or assets of
such Investor under any of the terms, conditions or provisions of (A) its
applicable governing documents, or (B) any note, bond, mortgage, indenture, deed
of trust, license, lease, agreement or other instrument or obligation to which
the Investor is a party or by which it may be bound, or to which the Investor or
any of the properties or assets of such Investor may be subject, or (ii) subject
to compliance with the statutes and regulations referred to in the next
paragraph and assuming the accuracy of the representations and warranties of the
Company and the performance of the covenants and agreements of the Company
contained herein, violate any ordinance, permit, concession, grant, franchise,
law, statute, rule, regulation or any judgment, ruling, order, writ, injunction
or decree of a Governmental Entity applicable to such Investor or any of its
respective properties or assets except in the case of clauses (i)(B) and (ii)
for such violations, conflicts and breaches as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect on the
Investor.

 

(3)         Other than (i) the matters described in Section 1.2(b)(1)(vii), (ii)
passivity or anti-association commitments that may be required by the Federal
Reserve and (iii) the securities or blue sky laws of the various states and
except as otherwise provided in this Agreement, and assuming the accuracy of the
representations and warranties of the Company and the performance of the
covenants and agreements of the Company contained herein, no material notice to,
registration, declaration or filing with, exemption or review by, or
authorization, order, consent or approval of, any Governmental Entity, or
expiration or termination of any statutory waiting period, is necessary for the
consummation by the Investor of the transactions set forth in this Agreement.

 

27

 

 

(c)         Purchase for Investment. The Investor acknowledges that the
Securities have not been registered under the Securities Act or under any state
securities laws. The Investor (1) is acquiring the Securities pursuant to an
exemption from registration under the Securities Act for its own account solely
for investment with no present intention or plan to distribute any of the
Securities to any person nor with a view to or for sale in connection with any
distribution thereof, (2) will not sell or otherwise dispose of any of the
Securities, except in compliance with the registration requirements or exemption
provisions of the Securities Act and any other applicable securities laws, (3)
has such knowledge and experience in financial and business matters and in
investments of this type that it is capable of evaluating the merits and risks
of its investment in the Securities and of making an informed investment
decision and has so evaluated the merits and risks of such investment, (4) is
able to bear the economic risk of an investment in the Securities and, at the
present time, is able to afford a complete loss of such investment and (5) is an
“accredited investor” (as that term is defined by Rule 501 under the Securities
Act); provided, however, that by making the representations herein, the Investor
does not agree to hold any of the Securities for any minimum period of time and
reserves the right at all times to sell or otherwise dispose of all or any part
of such Securities pursuant to an effective registration statement under the
Securities Act or under an exemption from such registration in compliance with
applicable federal and state securities laws. Without limiting any of the
foregoing, neither the Investor nor any of its Affiliates has taken, and the
Investor will not, and will cause its Affiliates not to, take any action that
would otherwise cause the Securities to be subject to the registration
requirements of the Securities Act.

 

(d)         Access to Information. The Investor acknowledges that it has been
afforded (i) the opportunity to ask such questions as it has deemed necessary
of, and to receive answers from, representatives of the Company concerning the
terms and conditions of the offering of the Securities and the merits and risks
of investing in the Securities; (ii) access to information about the Company and
the Company Subsidiaries and their respective financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.

 

(e)         Independent Investment Decision. The Investor has independently
evaluated the merits of its decision to purchase the Securities pursuant to this
Agreement. The Investor understands that nothing in this Agreement or any other
materials presented by or on behalf of the Company to the Investor in connection
with the purchase of the Securities constitutes legal, tax or investment advice.
The Investor has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities.

 

(f)         Reliance on Exemptions. The Investor understands and acknowledges
that the Securities being offered and sold to it in reliance on specific
exemptions from the registration requirements of U.S. federal and state
securities laws and that the Company is relying in part upon the truth and
accuracy of, and the Investor’s compliance with, the representations,
warranties, agreements, covenants, acknowledgements and understandings of the
Investor set forth herein in order to determine the availability of such
exemptions and the eligibility of the Investor to acquire the Securities.

 

28

 

 

(g)         No Governmental Review; Not Deposits and Uninsured. The Investor
understands that no U.S. federal or state agency or any other government or
governmental agency has passed on or made any recommendation or endorsement of
the Securities or the fairness or suitability of the investment in the
Securities nor have such authorities passed upon or endorsed the merits of the
offering of the Securities. The Investor understands that the Securities are not
savings or deposit accounts or other obligations of the Bank or any other
Company Subsidiary, and the Securities are not insured by the FDIC or any other
Governmental Entity.

 

(h)         Residency. The Investor’s residence (if an individual) or office in
which its investment decision with respect to the Purchased Shares was made (if
an entity) are located at the address set forth for the Investor in Section 6.7
of this Agreement.

 

(i)         Ownership.

 

(1)         As of the date of this Agreement, other than as set forth on its
signature page hereto, the Investor is not the owner of record or the Beneficial
Owner of shares of Common Stock, securities convertible into or exchangeable for
Common Stock, or any other equity or equity-linked security of the Company or
any Company Subsidiary.

 

(2)         Assuming the accuracy of the representations and warranties of the
Company and the performance of the covenants and agreements of the Company
contained herein, the purchase of Securities hereunder shall not cause the
Investor, together with any other person whose Beneficial Ownership of Company
securities would be aggregated with the Investor’s Beneficial Ownership of
Company securities for purposes of any bank regulation or law, to collectively
be deemed to own, control or have the power to vote securities which (assuming,
for this purpose only, full conversion and/or exercise of such securities by the
Investor) would represent more than (i) 4.9% of the Voting Securities of the
Company outstanding at the First Closing and (ii) 9.9% of the Voting Securities
of the Company outstanding at the Second Closing.

 

(j)         Financial Capability. The Investor has or will have immediately
available funds necessary to pay the applicable Purchase Price and consummate
the applicable Closing, as of the date of each Closing, on the terms and
conditions contemplated by this Agreement.

 

(k)         Brokers and Finders. Neither the Investor nor its Affiliates or any
of their respective officers, directors or employees has employed any broker or
finder or incurred any liability for any financial advisory fees, brokerage
fees, commissions or finder’s fees, and no broker or finder has acted directly
or indirectly for the Investor or any of its Affiliates, in connection with this
Agreement or the transactions contemplated hereby. The Investor acknowledges
that it is purchasing the Securities directly from the Company and not from the
Placement Agent.

 

(l)         No General Solicitation. Investor: (i) became aware of the offering
of the Common Stock, and the Purchased Shares were offered to Investor, solely
by direct contact between Investor and the Company or the Placement Agent, and
not by any other means, including any form of “general solicitation” or “general
advertising” (as such terms are used in Regulation D promulgated under the
Securities Act and interpreted by the SEC); (ii) reached its decision to invest
in the Company independently from the Other Investor; (iii) has entered into no
agreements with shareholders of the Company or Other Investor for the purpose of
controlling the Company or any of its subsidiaries; and (iv) has entered into no
agreements with shareholders of the Company or the Other Investor regarding
voting or transferring Investor’s interest in the Company.

 

29

 

 

(m)         OFAC and Anti-Money Laundering. The Investor understands,
acknowledges, represents and agrees that (i) the Investor is not the target of
any sanction, regulation, or law promulgated by the OFAC, the Financial Crimes
Enforcement Network or any other U.S. governmental entity (“U.S. Sanctions
Laws”); (ii) the Investor is not owned by, controlled by, under common control
with, or acting on behalf of any person that is the target of U.S. Sanctions
Laws; (iii) the Investor is not a “foreign shell bank” and is not acting on
behalf of a “foreign shell bank” under applicable anti-money laundering laws and
regulations; (iv) the Investor’s entry into this Agreement or consummation of
the transactions contemplated hereby will not contravene U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations; (v) the Investor will
promptly provide to any regulatory or law enforcement authority such information
or documentation as may be required to comply with U.S. Sanctions Laws or
applicable anti-money laundering laws or regulations; and (vi) the Company may
provide to any regulatory or law enforcement authority information or
documentation regarding, or provided by, the Investor for the purposes of
complying with U.S. Sanctions Laws or applicable anti-money laundering laws or
regulations.

 

(n)         No Outside Discussion of Offering. As of the date of this Agreement,
the Investor has not discussed the offering with any other party or potential
investors (other than the Company, the Placement Agent, and Investor’s
authorized representatives, advisors and counsel), except as expressly permitted
under the terms of this Agreement.

 

ARTICLE III

Covenants

 

3.1         Filings; Other Actions.

 

(a)         The Investor and the Company will cooperate and consult with each
other and use commercially reasonable efforts to prepare and file all necessary
and customary documentation, to effect all necessary and customary applications,
notices, petitions, filings, and other documents, and to obtain all necessary
and customary permits, consents, orders, approvals, and authorizations of, or
any exemption by, all third parties and Governmental Entities, and expiration or
termination of any applicable waiting periods, (i) necessary or advisable to
consummate the transactions contemplated by this Agreement, and to perform the
covenants contemplated by this Agreement and (ii) with respect to the Investor,
to the extent typically provided by the Investor to such third parties or
Governmental Entities, as applicable, under the Investor’s policies consistently
applied and subject to such confidentiality requests as the Investor may
reasonably seek, but only to the extent that the Company may comply with such
requests under applicable laws, rules and regulations. Each party shall execute
and deliver both before and after the Closings such further certificates,
agreements, and other documents and take such other actions as the other party
may reasonably request to consummate or implement such transactions or to
evidence such events or matters, subject, in each case, to clauses (i) and (ii)
of the first sentence of this Section 3.1(a). In particular, the Company will
use its commercially reasonable efforts to help the Investor promptly obtain or
submit, as the case may be, as promptly as practicable, the approvals and
authorizations of, filings and registrations with, and notifications to, or
expiration or termination of any applicable waiting period, all notices to and,
to the extent required by applicable law or regulation, consents, approvals, or
exemptions from bank regulatory authorities, for the transactions contemplated
by this Agreement. Notwithstanding anything herein to the contrary, the Investor
and its Affiliates are not subject to any covenant or agreement under this
Agreement to file any application or notice under the BHC Act in connection with
any of the transactions contemplated hereby. To the extent required by the
Federal Reserve, the Investor shall enter into one or more passivity agreements
not more restrictive in any material respect than in the form attached hereto as
Exhibit E. The Company shall use, and cause its Affiliates to use, commercially
reasonable efforts to obtain all approvals required to be obtained by the
Company in connection with the transactions contemplated by the Transaction
Documents, including responding fully to all requests for additional information
from the Board of Governors of the Federal Reserve System (the “Federal
Reserve”), the FDIC and the Michigan Department of Insurance and Financial
Services (the “MDIF”). The Investor and the Company will each have the right to
review in advance, and to the extent practicable, each will consult with the
other, in each case subject to applicable laws relating to the exchange of
information, all the information (other than confidential information) relating
to such other party, and any of their respective Affiliates, which appears in
any filing made with, or written materials submitted to, any third party or any
Governmental Entity in connection with the transactions contemplated by this
Agreement; provided, however, that the Company shall not allow the Other
Investor to review any such information relating to the Investor, except to the
extent that any such information is disclosed or is required to be disclosed
under any applicable laws, rules or regulations. In exercising the foregoing
right, each of the parties hereto agrees to act reasonably and as promptly as
practicable. Each party hereto agrees to keep the other party apprised of the
status of matters relating to completion of the transactions contemplated
hereby. The Investor and the Company shall promptly furnish each other to the
extent permitted by applicable laws with copies of written communications
received by them or their subsidiaries from, or delivered by any of the
foregoing to, any Governmental Entity in respect of the transactions
contemplated by this Agreement. Notwithstanding anything in this Section 3.1 or
elsewhere in this Agreement to the contrary, the Investor shall not be required
to provide to the Company any of its, its Affiliates’, its investment advisor’s
or its or their control persons’ or equity holders’ nonpublic, proprietary,
personal or otherwise confidential information including the identities of
limited partners, shareholders or members of the Investor or its Affiliates or
their investment advisors (collectively, the “Investor Confidential
Information”).

 

30

 

 

(b)         Each party agrees, upon request, to furnish the other party with all
information (other than Investor Confidential Information) concerning itself,
its subsidiaries, Affiliates, directors, officers, partners, and shareholders
and such other matters as may be reasonably necessary or advisable in connection
with any statement, filing, notice, or application made by or on behalf of such
other party or any of its subsidiaries to any Governmental Entity in connection
with this Agreement. Notwithstanding anything in this Section 3.1 or elsewhere
in this Agreement to the contrary, (1) the Investor shall not be required to
provide any materials to the Company that it deems private or confidential; and
(2) the Investor shall provide information only to the extent typically provided
by the Investor to such Governmental Entities and subject to such
confidentiality requests as such Investor may reasonably seek.

 

(c)         From the date of this Agreement until the Second Closing, the
Company shall not, directly or indirectly, amend, modify, or waive, and the
Board of Directors shall not recommend approval of any proposal to the Company’s
shareholders having the effect of amending, modifying, or waiving any provision
in the Articles of Incorporation or bylaws of the Company in any manner adverse
to the Investor.

 

31

 

 

3.2         Use of Proceeds; Expenses.

 

(a)         The Company shall use the gross proceeds from the sale of the
Securities to the Investor and the closing of the transactions contemplated by
the Other Private Placement to strengthen the financial position of the Company
and the Bank.

 

(b)         Each of the Company and the Investor will bear and pay all costs and
expenses incurred by it or on its behalf in connection with the transactions
contemplated under this Agreement.

 

3.3         Access, Information and Confidentiality.

 

(a)         In addition to any rights provided in the VCOC Letter Agreement,
from the date of this Agreement, until the date when the Investor and its
Affiliates no longer hold a Qualifying Ownership Interest, the Company will
ensure that upon reasonable notice, and in such a manner as not to interfere
unreasonably with the conduct of the business of the Company the Company and its
subsidiaries will afford to the Investor and its representatives (including
employees of the Investor, and counsel, accountants, financial and investment
banking advisors and other professionals retained by the Investor) once per
calendar quarter (i) such access during normal business hours to its books,
records, properties and personnel and to such other information as the Investor
may reasonably request and (ii) reasonable opportunities to routinely consult
with the management of the Company and its subsidiaries on matters relating to
the operation of the Company. The Company agrees to consider, in good faith, the
recommendations of the Investor or its designated representative in connection
with the matters on which it is consulted as described above, recognizing that
the ultimate discretion with respect to all such matters shall be retained by
the Company.

 

(b)         Each party to this Agreement will hold, and will cause its
respective subsidiaries and their directors, officers, employees, agents,
consultants, and advisors to hold, in strict confidence, unless disclosure to a
Governmental Entity is necessary or appropriate in connection with any necessary
regulatory approval, or request for information or similar process, or unless
compelled to disclose by judicial or administrative process or, in the written
opinion of its counsel, by other requirement of law or the applicable
requirements of any Governmental Entity (in which case, the party permitted to
disclose such information shall, to the extent legally permissible and
reasonably practicable, provide the other party with prior written notice of
such permitted disclosure), all nonpublic records, books, contracts,
instruments, computer data and other data and information (collectively,
“Information”) concerning the other party hereto furnished to it by such other
party or its representatives pursuant to this Agreement (except to the extent
that such information can be shown to have been (1) previously known by such
party on a nonconfidential basis, (2) in the public domain through no fault of
such party, or (3) later lawfully acquired from other sources by the party to
which it was furnished), and neither party hereto shall release or disclose such
Information to any other person, except its auditors, attorneys, financial
advisors, other consultants, and advisors with the express understanding that
such parties will maintain the confidentiality of the Information and, to the
extent permitted above, to bank regulatory authorities.

 

3.4         Transfer. The Company shall cooperate, in accordance with reasonable
and customary business practices with any and all transfers, whether by direct
or indirect sale, assignment, award, confirmation, distribution, bequest,
donation, trust, pledge, encumbrance, hypothecation or other transfer or
disposition, for consideration or otherwise, whether voluntarily or
involuntarily, by operation of law or otherwise, by the Investor or any of its
successors and assigns of the Securities and other shares of Common Stock such
party may beneficially own prior to or subsequent to the date hereof.

 

32

 

 

3.5         Reasonable Efforts. Each of the Company and the Investor agrees to
use its commercially reasonable efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
Investor in doing, all commercially reasonable things necessary, proper or
advisable to consummate and make effective, in the most expeditious manner
commercially practicable, the transactions contemplated by this Agreement and
the Transaction Documents, including using commercially reasonable efforts to
accomplish the following: (a) the taking of all reasonable acts necessary to
cause the conditions to the Closings to be satisfied; (b) the obtaining of all
necessary actions or nonactions, waivers, consents and approvals from
Governmental Entities and the making of all necessary registrations and filings
and the taking of all reasonable steps necessary to obtain an approval or waiver
from, or to avoid an action or proceeding by, any Governmental Entity; (c) the
obtaining of all necessary consents, approvals or waivers from third parties;
and (d) the execution and delivery of any additional instruments necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement and the Transaction Documents.

 

3.6         Shareholder Litigation. The Company shall promptly inform the
Investor of any claim, action, suit, arbitration, mediation, demand, hearing,
investigation or proceeding (“Shareholder Litigation”) against the Company, any
Company Subsidiary or any of the past or present executive officers or directors
of the Company or any Company Subsidiary that is threatened in writing or
initiated by or on behalf of any shareholder of the Company in connection with
or relating to the transactions contemplated hereby or by the Transaction
Documents. The Company shall consult with the Investor and keep the Investor
informed of all material filings and developments relating to any such
Shareholder Litigation, except to the extent that any such disclosures would
violate or breach the Company’s attorney-client privilege.

 

3.7         Most Favored Nation. During the period from the date hereof through
the Second Closing, neither the Company nor any of the Company Subsidiaries
shall enter into any additional, or modify any existing, agreements with any
existing or future investors in the Company or any of the Company Subsidiaries
(including the Other Private Placement) including any of the Company’s
Securities that have the effect of establishing rights or otherwise benefitting
such investor in a manner more favorable in any respect to such investor than
the rights and benefits established in favor of the Investor by this Agreement,
unless, in any such case, the Investor has been offered such rights and
benefits.

 

3.8         Notice of Certain Events. Each party hereto shall promptly notify
the other party hereto of (a) any event, condition, fact, circumstance,
occurrence, transaction or other item of which such party becomes aware prior to
the applicable Closing that would constitute a violation or breach of the
Transaction Documents (or a breach of any representation or warranty contained
herein or therein) or, if the same were to continue to exist as of the
applicable Closing Date, would constitute the non-satisfaction of any of the
conditions set forth in Section 1.2 hereof, and (b) any event, condition, fact,
circumstance, occurrence, transaction or other item of which such party becomes
aware which would have been required to have been disclosed pursuant to the
terms of this Agreement had such event, condition, fact, circumstance,
occurrence, transaction or other item existed as of the date hereof; provided
that delivery of any notice pursuant to this Section 3.8 shall not modify the
representations, warranties, covenants, agreements or obligations of the parties
(or remedies with respect thereto) or the conditions to the obligations of the
parties under this Agreement. Notwithstanding the foregoing, neither party shall
be required to take any action that would jeopardize such party’s
attorney-client privilege.

 

33

 

 

3.9         Conduct of the Business. Prior to the earlier of the Second Closing
Date and the termination of this Agreement pursuant to Article IV, the Company
shall, and, shall cause each Company Subsidiary to: (a) use commercially
reasonable efforts to carry on its business in the ordinary course of business
and use commercially reasonable efforts to maintain and preserve its and such
Company Subsidiary’s business (including its organization, assets, properties,
goodwill and insurance coverage) and preserve business relationships with
customers, vendors, strategic partners and others having business dealings with
it; provided, that nothing in this clause (a) shall require any actions or
inaction that the Board of Directors may, in good faith, determine to be
inconsistent with their duties or the Company’s obligations under applicable law
or imposed by any Governmental Entity; (b) refrain from (1) declaring, setting
aside or paying any distributions or dividends on, or making any other
distributions (whether in cash, securities or other property) in respect of, any
of its capital stock; (2) splitting, combining or reclassifying any of its
capital stock or issuing or authorizing the issuance of any other securities in
respect of, in lieu of or in substitution for capital stock or any of its other
securities; (3) purchasing, redeeming or otherwise acquiring any capital stock
or any of its other securities or any rights, warrants or options to acquire any
such capital stock or other securities; (4) issuing, delivering, selling,
granting, pledging or otherwise disposing of or encumbering any capital stock,
any other Voting Securities or any securities convertible into or exchangeable
for, or any rights, warrants or options to acquire, any such capital stock,
Voting Securities or convertible or exchangeable securities, other than any
issuance of Common Stock on exercise of any compensatory stock options
outstanding on the date of this Agreement; or (5) entering into any contract
with respect to, or otherwise agreeing or committing to do, any of the
foregoing; and (c) to the extent reasonably practicable, shall consult with the
Investor prior to taking any material actions outside of the ordinary course of
business. Except as required pursuant to existing written, binding agreements in
effect prior to the date hereof, prior to the earlier of the Second Closing Date
and the termination of this Agreement pursuant to Article IV, the Company shall
and shall cause the Company Subsidiaries to not take any of the following
actions: (i) establish, adopt, amend or terminate any Benefit Plan or amend the
terms of any outstanding equity-based awards, except as may be required by
applicable law; (ii) take any action to accelerate the vesting or payment, or
fund or in any other way secure the payment, of compensation or benefits under
any Benefit Plan, to the extent not already provided in any such Benefit Plan;
(iii) change any actuarial or other assumptions used to calculate funding
obligations with respect to any Benefit Plan or to change the manner in which
contributions to such plans are made or the basis on which such contributions
are determined, except as may be required by GAAP or any provision of any law,
rule or regulation; (iv) forgive any loans to directors, officers or employees
of the Company or any of the Company Subsidiaries in an individual amount of
five hundred dollars or more or, collectively, in an amount equal to or greater
than five thousand dollars ($5,000); or (v) enter into any contract with respect
to, or otherwise agree or commit to do, any of the foregoing.

 

34

 

 

ARTICLE IV

Termination



4.1         Termination. This Agreement may be terminated prior to the Second
Closing:

 

(a)         by mutual written agreement of the Company and the Investor;

 

(b)         by any party, upon written notice to the other party, in the event
that the Second Closing does not occur on or before the date that is 120 days
after the date hereof (such date, the “Outside Date”); provided, however, that
the right to terminate this Agreement pursuant to this Section 4.1(b) shall not
be available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Second Closing to occur on or prior to the Outside Date;

 

(c)         by the Investor, upon written notice to the Company, if (i) there
has been a breach of any representation, warranty, covenant or agreement made by
the Company in this Agreement, or any such representation and warranty shall
have become untrue after the date of this Agreement, such that Section
1.2(b)(1)(ii) or Section 1.2(b)(1)(iv) would not be satisfied and (ii) such
breach or condition is not curable or, if curable, is not cured prior to the
date that would otherwise be the Closing Date in absence of such breach or
condition; provided that this Section 4.1(c) shall only apply if the Investor is
not in material breach of any of the terms of this Agreement;

 

(d)         by the Company, upon written notice to the Investor, if (i) there
has been a breach of any representation, warranty, covenant or agreement made by
the Investor in this Agreement, or any such representation and warranty shall
have become untrue after the date of this Agreement, such that Section
1.2(b)(2)(i) or Section 1.2(b)(2)(iv) would not be satisfied and (ii) such
breach or condition is not curable or, if curable, is not cured prior to the
date that would otherwise be the Closing Date in absence of such breach or
condition; provided that this Section 4.1(d) shall only apply if the Company is
not in material breach of any of the terms of this Agreement;

 

(e)         by any party, upon written notice to the other parties, in the event
that any Governmental Entity shall have issued any order, decree or injunction
or taken any other action restraining, enjoining or prohibiting any of the
transactions contemplated by this Agreement, and such order, decree, injunction
or other action shall have become final and nonappealable;

 

(f)         by the Investor, upon written notice to the Company, if the Investor
or any of its Affiliates receives written notice from or is otherwise advised
by, the Federal Reserve or the MDIF that the Federal Reserve or the MDIF, as
applicable, will not grant (or intends to rescind or revoke if previously
granted) any of the approvals or authorizations referred to in Section
1.2(b)(1)(vii); or

 

(g)         by the Investor, if the Company directly or indirectly effects or
causes to be effected any transaction with a third party (1) with respect to a
transaction that would reasonably be expected to result in a Change in Control
and (2) such transaction has a purchase price per share of Common Stock that is
less than the Purchase Price.

 

35

 

 

4.2         Effects of Termination. In the event of any termination of this
Agreement as provided in Section 4.1, this Agreement (other than Section 3.2(b),
Section 3.3(b) (except, in respect of any party, in connection with litigation
against it by the other party or its Affiliates), this Section 4.2, Section 5.5
and Article VI, which shall remain in full force and effect) shall forthwith
become wholly void and of no further force and effect; provided, that nothing
herein shall relieve any party from liability for willful breach of this
Agreement.

 

4.3         Notice of Other Terminations. The Company shall promptly notify the
Investor if the Other Securities Purchase Agreement is terminated.

 

ARTICLE V

Additional Agreements



5.1         No Rights Agreement. So long as the Investor, together with its
Affiliates, and, for purposes of this Section 5.1, persons who share a common
discretionary investment advisor with the Investor, in the aggregate own fifty
percent (50%) or more of all of the Purchased Shares (such ownership interest,
the “Qualifying Ownership Interest”), the Company shall not enter into any
poison pill agreement, shareholders’ rights plan or similar agreement that shall
limit the rights of the Investor and its Affiliates and associates to hold any
shares of Common Stock or acquire additional securities of the Company unless
such poison pill agreement, shareholders’ rights plan or similar agreement
grants an exemption or waiver to the Investor and its Affiliates and associates
and any group in which the Investor may become a member, immediately effective
upon execution of such plan or agreement, that would allow the Investor and its
Affiliates and associates to acquire such additional securities of the Company.

 

5.2         Compliance with Laws. Notwithstanding any other provision of this
Article V, the Investor covenants that the Securities will be disposed of only
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act, or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state, federal or foreign
securities laws. In connection with any transfer of the Purchased Shares other
than (i) pursuant to an effective registration statement, (ii) to the Company or
(iii) pursuant to Rule 144 promulgated under the Securities Act (provided that
the transferor provides the Company with reasonable assurances (in the form of a
customary seller representation letter and, if applicable a customary broker
representation letter) that such securities may be sold pursuant to such rule),
the Company may require the transferor thereof to provide to the Company and the
Company’s transfer agent, at the transferor’s expense, an opinion of counsel
selected by the transferor and reasonably acceptable to the Company and the
Company’s transfer agent, the form and substance of which opinion shall be
reasonably satisfactory to the Company and such transfer agent, to the effect
that such transfer does not require registration of such Securities under the
Securities Act. As a condition of transfer (other than pursuant to clauses (i),
(ii) or (iii) of the preceding sentence), any such transferee shall agree in
writing to be bound by the terms of this Agreement and, except as otherwise set
forth in this Agreement, shall have the rights of the Investor under this
Agreement with respect to such transferred Securities.

 

36

 

 

5.3         Legend.

 

(a)         The Investor agrees that all certificates or other instruments
representing the Securities (which, for purposes of this Section 5.3, shall
include the Purchased Shares) will bear a legend substantially to the following
effect:

 

“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION
STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR
SUCH LAWS.”

 

(b)         The legend set forth in Section 5.3(a) above shall be removed and
the Company shall issue to the Investor a certificate without such legend or any
other legend, or by electronic delivery at the applicable balance account at the
Depository Trust Company (“DTC”), if (i) such Securities are registered for
resale under the Securities Act, (ii) such Securities are sold or transferred in
compliance with the requirements of Rule 144 (if the transferor is not an
Affiliate of the Company), or (iii) such Securities are eligible for sale under
Rule 144, without the requirement for the Company to be in compliance with the
current public information requirement under Rule 144(c)(1) (or Rule 144(i)(2),
if applicable) as to such securities and without volume or manner-of-sale
restrictions; provided, however, prior to the Company being obligated to cause
the legend to be removed as a result of the occurrence of an event described in
the preceding clauses (ii) or (iii), the Company may require that the Investor
deliver to the Company an opinion of legal counsel, in form and substance
reasonably satisfactory to the Company and issued by a lawyer or law firm
reasonably acceptable to the Company, that the legend set forth on the
certificate no longer is applicable to a re-sale of such securities by the
Investor. Following Rule 144 becoming available for the resale of Securities,
without the requirement for the Company to be in compliance with the current
public information requirement under Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) as to such Securities and without volume or manner-of-sale
restrictions, the Company shall deliver to its transfer agent irrevocable
instructions that such transfer agent shall reissue a certificate representing
the applicable Securities without legend upon receipt by such transfer agent of
the legended certificates for such Securities. Any fees (with respect to the
transfer agent or otherwise) associated with the removal of such legend shall be
borne by the Company. Following the such time as a legend is no longer required
for any Securities, the Company will no later than five trading days following
the delivery by an Investor to the Company or its transfer agent (with notice to
the Company) of a legended certificate representing such Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to effect the reissuance and/or transfer) and a representation letter
to the extent required by Section 5.2 (such third trading day, the “Legend
Removal Date”), deliver or cause to be delivered to such Investor a certificate
representing such Securities that is free from all restrictive and other
legends. Certificates for Securities subject to legend removal hereunder may be
transmitted by the transfer agent to the Investor by crediting the account of
the Investor’s prime broker with DTC as directed by the Investor.

 

37

 

 

(c)         If the Company shall fail for any reason or for no reason to issue
to the Investor unlegended certificates by the Legend Removal Date, then, in
addition to all other remedies available to the Investor, if on or after the
trading day immediately following such five trading day period, the Investor
purchases, or a broker (a “Buy-In Broker”) purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of
such sale in lieu of shares of Common Stock the Investor anticipated receiving
from the Company without any restrictive legend (a “Buy-In”), then the Company
shall, within five business days after the Investor’s request, honor its
obligation to deliver to such Investor a certificate or certificates without
restrictive legends representing such shares of Common Stock and pay cash to the
Investor in an amount equal to the excess (if any) of the Investor’s or Buy-In
Broker’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased over the product of (i) such number of
shares of Common Stock, times (ii) the closing bid price on the Legend Removal
Date.

 

5.4         Certain Transactions.

 

(a)         Prior to the Second Closing, notwithstanding anything in this
Agreement to the contrary, the Company shall not directly or indirectly effect
or cause to be effected any transaction with a third party that would reasonably
be expected to result in a Change in Control unless such third party shall have
provided prior assurance in writing to the Company (in a form that is reasonably
satisfactory to the Company) that the terms of this Agreement shall be fully
performed (i) by the Company or (ii) by such third party if it is the successor
of the Company or if the Company is its direct or indirect subsidiary, and the
Company agrees to promptly provide copies of such assurances to the Investor.
For the avoidance of doubt, it is understood and agreed that, (i) in the event
that a Change in Control occurs on or prior to the Second Closing, the Investor
shall maintain the right under this Agreement to acquire, pursuant to the terms
and conditions of this Agreement, the Securities (or such other securities or
property (including cash) into which the Securities may have become exchangeable
as a result of such Change in Control), as if the Second Closing had occurred
immediately prior to such Change in Control, and (ii) nothing in this Section
5.4(a) is intended to or shall limit in any way the Investor closing conditions
contained in Section 1.2(b).

 

(b)         In the event that, at or prior to Second Closing, (1) the number of
shares of Common Stock or securities convertible or exchangeable into or
exercisable for shares of Common Stock issued and outstanding is changed as a
result of any reclassification, stock split (including reverse split), stock
dividend or distribution (including any dividend or distribution of securities
convertible or exchangeable into or exercisable for shares of Common Stock),
merger, tender or exchange offer or other similar transaction, or (2) the
Company fixes a record date that is at or prior to the Second Closing Date for
the payment of any non-stock dividend or distribution on the Common Stock, then
the number of shares of Common Stock to be issued to the Investor at the Second
Closing under this Agreement, together with the applicable implied per share
price of the shares of Common Stock to be issued to Investor at the Second
Closing under this Agreement, shall be equitably substituted with shares of
other stock or securities or property (including cash), in each case, to provide
Investor with substantially the same economic benefit from this Agreement as the
Investor had prior to the applicable transaction. Notwithstanding anything in
this Agreement to the contrary, in no event shall the Purchase Price or any
component thereof, or the aggregate percentage of shares to be purchased by the
Investor or any other person, be changed by the foregoing.

 

(c)         Notwithstanding anything in the foregoing, the provisions of Section
5.4(b) shall not be triggered by the transactions contemplated by the
Transaction Documents.

 

38

 

 

5.5         Indemnity.

 

(a)         The Company agrees to indemnify and hold harmless the Investor and
its Affiliates and each of their respective officers, directors, direct or
indirect partners or members, employees and agents and each person who controls
the Investor within the meaning of the Exchange Act and the rules and
regulations promulgated thereunder (collectively, the “Investor Indemnified
Parties”), to the fullest extent lawful, from and against any and all actions,
suits, claims, proceedings, costs, losses, liabilities, damages, expenses
(including reasonable attorneys’ fees and disbursements), amounts paid in
settlement and other costs (collectively, “Losses”) arising out of or resulting
from (1) any breach of the Company’s representations or warranties contained in
this Agreement, (2) the Company’s breach of agreements or covenants made by the
Company in this Agreement or (3) any legal, administrative or other proceedings
instituted by any Governmental Entity, shareholder of the Company or any other
person (other than the Investor Indemnified Parties and the Company and the
Company Subsidiaries) arising out of the transactions contemplated by this
Agreement and the terms of the Securities (other than any Losses to the extent
attributable to the Investor’s breach of any of the representations, warranties,
agreements or covenants in this Agreement, or the acts, errors or omissions on
the part of an Investor Indemnified Party) other than acts or omissions
contemplated by this Agreement). Any indemnification payment made pursuant to
this Agreement shall be treated as an adjustment to the purchase price for Tax
purposes, except as otherwise required by Law. Such payment shall not result in
an adjustment to the value of the original investment reported by the Company
under GAAP.

 

(b)         For purposes of the indemnity contained in Section 5.5(a)(1), all
qualifications and limitations set forth in the Company’s representations and
warranties as to “materiality,” “Material Adverse Effect” and words of similar
import shall be disregarded in determining whether there shall have been any
breach of any representations and warranties in this Agreement; provided,
however, that the foregoing shall not apply to the fourth sentence of Section
2.2(f)(1), the first and second sentence of Section 2.2(f)(2), the second
sentence of Section 2.2(g), Section 2.2(i), clauses (1) through (11) of Section
2.2(j), Section 2.2(l)(2), Section 2.2(m)(7), Section 2.2(o)(1) and Section
2.2(z).

 

(c)         A person entitled to indemnification hereunder (each, an
“Indemnified Party”) shall give written notice to the party indemnifying it (the
“Indemnifying Party”) of any claim with respect to which it seeks
indemnification promptly after the discovery by such Indemnified Party of any
matters giving rise to a claim for indemnification; provided that the failure of
any Indemnified Party to give notice as provided herein shall not relieve the
Indemnifying Party of its obligations under this Section 5.5 unless and to the
extent that the Indemnifying Party shall have been actually prejudiced by the
failure of such Indemnified Party to so notify such party. Such notice shall
describe in reasonable detail such claim to the extent known by the Indemnified
Party. In case any such action, suit, claim or proceeding is brought against an
Indemnified Party, the Indemnified Party shall be entitled to hire, at the cost
and expense of the Indemnifying Party counsel and conduct the defense thereof;
provided, however, that the Indemnifying Party shall only be liable for the
legal fees and expenses of one law firm for all Indemnified Parties, taken
together with regard to any single action or group of related actions, upon
agreement by the Indemnified Parties and the Indemnifying Parties. If the
Indemnifying Party assumes the defense of any claim, all Indemnified Parties
shall thereafter deliver to the Indemnifying Party copies of all notices and
documents (including court papers) received by the Indemnified Party relating to
the claim, and any Indemnified Party shall cooperate in the defense or
prosecution of such claim. Such cooperation shall include the retention and
(upon the Indemnifying Party’s request) the provision to the Indemnifying Party
of records and information that are reasonably relevant to such claim, and
making employees available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder. The Indemnifying
Party shall not be liable for any settlement of any action, suit, claim or
proceeding effected without its written consent; provided, however, that the
Indemnifying Party shall not unreasonably withhold, delay or condition its
consent. The Indemnifying Party further agrees that it will not, without the
Indemnified Party’s prior written consent, settle or compromise any claim or
consent to entry of any judgment in respect thereof in any pending or threatened
action, suit, claim or proceeding in respect of which indemnification has been
sought hereunder unless such settlement or compromise (A) includes a release of
such Indemnified Party from all liability arising out of such action, suit,
claim or proceeding, (B) provides solely for the payment of money damages and
not any injunctive or equitable relief or criminal penalties applicable to the
Indemnified Party and (C) does not create any financial or other obligation on
the part of an Indemnified Party which would not be indemnified in full by the
Indemnifying Party.

 

39

 

 

(d)         The Company shall not be required to indemnify the Indemnified
Parties pursuant to Section 5.5(a)(1), (i) with respect to any claim for
indemnification if the amount of Losses with respect to such claim are less than
$25,000 (any claim involving Losses less than such amount being referred to as a
“De Minimis Claim”) and (ii) unless and until the aggregate amount of all Losses
incurred with respect to all claims (including De Minimis Claims) pursuant to
Section 5.5(a)(1) exceed $125,000 (the “Threshold Amount”), in which event the
Company shall be responsible for the total amount of such Losses incurred in
excess of the Threshold Amount.

 

(e)         The indemnity provided for in this Section 5.5 shall be the sole and
exclusive monetary remedy of Indemnified Parties after the First Closing for (1)
any breach of any of the representations, warranties, covenants or agreements
contained in this Agreement, and (2) any claim, suit, action, proceeding or any
other matter of whatsoever kind or nature arising out of, resulting from or
related to this Agreement, the other Transaction Documents or the transactions
contemplated herein or therein; provided that nothing herein shall limit in any
way any such parties’ remedies in respect of fraud, intentional
misrepresentation or omission or intentional misconduct by the other party in
connection with the transactions contemplated hereby. No party to this Agreement
(or any of its Affiliates) shall, in any event, be liable or otherwise
responsible to any other party (or any of its Affiliates) for any consequential
or punitive damages of such other party (or any of its Affiliates) arising out
of or relating to this Agreement or the performance or breach hereof. The
indemnification rights contained in this Section 5.5 are not limited or deemed
waived by any investigation or knowledge by the Indemnified Party prior to or
after the date hereof. With respect to payment of any Losses for which the
Company is liable to the Investor, the Company shall have the option, subject to
Section 5.8(b), to make payment to the Investor for such Losses in cash or in
shares of Common Stock using a mutually agreed upon per share price to determine
the number of shares of Common Stock to be issued to the Investor.

 

(f)         No investigation by the Investor, whether prior to or after the date
of this Agreement, shall limit any Indemnified Party’s exercise of any right
hereunder or be deemed to be a waiver of any such right.

 

40

 

 

5.6         Rule 144; Rule 144A Reporting. With a view to making available to
the Investor the benefits of certain rules and regulations of the SEC which may
permit the sale of the Purchased Shares to the public without registration, the
Company agrees to use its commercially reasonable best efforts to:

 

(1)         make and keep adequate and current public information available, as
those terms are understood and defined in Rule 144(c)(1) or any similar or
analogous rule promulgated under the Securities Act, at all times after the
effective date of this Agreement;

 

(2)         file with the SEC, in a timely manner, all reports and other
documents required of the Company under the Exchange Act, and if at any time the
Company is not required to file such reports, make available, upon the request
of the Investor, such information necessary to permit sales pursuant to Rule
144A (including the information required by Rule 144A(d)(4) and the Securities
Act);

 

(3)         so long as the Investor owns any Purchased Shares, furnish to the
Investor forthwith upon request: a written statement by the Company as to its
compliance with the reporting requirements under the Securities Act and of the
Exchange Act; a copy of the most recent annual or quarterly report of the
Company; and such other reports and documents as the Investor may reasonably
request in availing itself of any rule or regulation of the SEC allowing it to
sell any such securities without registration; and

 

(4)         take such further commercially reasonable action as the Investor may
reasonably request, all to the extent required from time to time to enable the
Investor to sell the Purchased Shares without registration under the Securities
Act.

 

5.7         Anti-Takeover Matters. If any Takeover Law may become, or may
purport to be, applicable to the transactions contemplated or permitted by this
Agreement, the Company and the Board of Directors shall grant such approvals and
take such actions as are necessary so that the transactions contemplated or
permitted by this Agreement and the other Transaction Documents may be
consummated, as promptly as practicable, on the terms contemplated by this
Agreement and the other Transaction Documents, as the case may be, and otherwise
act to eliminate or minimize the effects of any Takeover Law on any of the
transactions contemplated or permitted by this Agreement and the other
Transaction Documents.

 

5.8         Additional Regulatory Matters.

 

(a)         Notwithstanding anything to the contrary in this Agreement, neither
the Company nor any Company Subsidiary shall take any action (including any
redemption, repurchase, or recapitalization of Common Stock, or securities or
rights, options or warrants to purchase Common Stock, or securities of any type
whatsoever that are, or may become, convertible into or exchangeable into or
exercisable for Common Stock in each case, where the Investor is not given the
right to participate in such redemption, repurchase or recapitalization to the
extent of the Investor’s pro rata proportion), that would reasonably be expected
to pose a substantial risk that (1) the Investor’s equity of the Company
(together with equity of the Company owned by the Investor’s Affiliates (as such
term is used under the BHC Act)) would exceed 33.3% of the Company’s total
equity or (2) the Investor’s ownership of any class of Voting Securities of the
Company (together with the ownership by Investor’s Affiliates (as such term is
used under the BHC Act) of Voting Securities of the Company) would exceed (i)
4.9% of such class after the First Closing Date or (ii) 9.9% of such class after
the Second Closing Date, in each case without the prior written consent of
Investor or such person, or to increase to an amount that would constitute
“control” under the BHC Act, the Change of Bank Control Act of 1978, as amended
(the “CBCA”) or any rules or regulations promulgated thereunder (or any
successor provisions) or otherwise cause Investor to “control” the Company under
and for purposes of the BHC Act, the CBCA or any rules or regulations
promulgated thereunder (or any successor provisions). In the event the Company
breaches its obligations under this Section 5.8(b) or believes that it is
reasonably likely to breach such an obligation, it shall promptly notify the
other parties hereto and shall cooperate in good faith with such parties to
modify ownership or make other arrangements or take any other action, in each
case, as is necessary to cure or avoid such breach.

 

41

 

 

(b)         Notwithstanding anything in this Agreement, in no event will the
Investor or any of its Affiliates be obligated to:

 

(1)         Without limiting clause (2) below, (A) propose or accept any
divestiture of any of the Investor’s or any of its Affiliates’ assets, or (B)
accept any operational restriction on the Investor’s or any of its Affiliates’
business, or agree to take any action that limits the Investor’s or its
Affiliates’ commercial practices in any way (except as they relate to the
Company and the Company Subsidiaries) including by requiring the modification of
governance, fee or carried interest arrangements with respect to, or otherwise
by imposing any capital or other requirements on, the Investor or any of its
Affiliates, (C) agree to provide capital to, or otherwise maintain or
contribute, directly or indirectly, to the capital of, the Company or any
Company Subsidiary (including the Bank) other than the payment of the Purchase
Price pursuant to this Agreement, or (D) register as a bank holding company, in
each case in order to obtain any consent, acceptance or approval of any
Governmental Entity to consummate the transactions contemplated by this
Agreement and the other Transaction Documents; or

 

(2)         Propose or agree to accept any term or condition or otherwise modify
the terms of this Agreement, including, for the avoidance of doubt, the terms or
the amount of the Purchased Shares to be delivered by the Company under this
Agreement, to obtain any consent, acceptance, approval of any Governmental
Entity to the consummation of the transactions contemplated by this Agreement if
such term, condition, modification or confirmation would (A) materially
adversely affect (with respect to the Investor or its Affiliates) any material
term of the transactions contemplated by this Agreement, or (B) reasonably be
expected to adversely affect (with respect to the Investor or its Affiliates)
any material financial term of the transactions contemplated by this Agreement
or the anticipated benefits to the Investor and its Affiliates hereunder.

 

(c)         So long as the Investor holds any Securities, the Company will not,
without the consent of the Investor, take any action, directly or indirectly
through any Company Subsidiary or otherwise, that the Board of Directors
believes in good faith would reasonably be expected to cause the Investor to be
subject to transfer restrictions or other covenants of the FDIC Statement of
Policy on Qualifications for Failed Bank Acquisitions as in effect at the time
of taking such action.

 

42

 

 

5.9         Governance Matters.

 

(a)         The Company hereby agrees that, from and after the Closing Date, for
so long as the Investor and its Affiliates in the aggregate have a Qualifying
Ownership Interest, the Company shall invite a person designated by the Investor
and reasonably acceptable to the Company (the “Observer”) to attend meetings of
the Board of Directors and the board of directors of the Bank (the “Bank Board”)
in a nonvoting observer capacity. The Observer shall not have any right to vote
on any matter presented to the Board of Directors or the Bank Board or any
committee thereof. The Company shall give the Observer written notice of each
meeting of the Board of Directors and the Bank Board at the same time and in the
same manner as the members of the Board of Directors or the Bank Board (as the
case may be), shall provide the Observer with all written materials and other
information given to members of the Board of Directors or the Bank Board (as the
case may be) at the same time such materials and information are given to such
members (provided, however, that the Observer shall not be provided any
confidential supervisory information) and shall permit the Observer to attend as
an observer at all meetings thereof, and in the event the Company proposes to
take any action by written consent in lieu of a meeting, the Company shall give
written notice thereof to the Observer prior to the effective date of such
consent describing the nature and substance of such action and including the
proposed text of such written consents; provided, however, that (1) the Observer
may be excluded from executive sessions comprised solely of independent
directors by the Chairman of the Board (or, if applicable, the lead or presiding
independent director) if, in the written advice of counsel, such exclusion is
necessary in order for the Company to comply with applicable law, regulation or
stock exchange listing standards (it being understood that it is not expected
that the Observer would be excluded from routine executive sessions), (2) the
Company, the Board of Directors, the Bank and the Bank Board shall have the
right to withhold any information and to exclude the Observer from any meeting
or portion thereof if doing so is, in the written advice of counsel, (A)
necessary to protect the attorney-client privilege between such party and
counsel or (B) necessary to avoid a violation of fiduciary requirements under
applicable law and (3) the Investor shall cause its Observer to agree to hold in
confidence and trust and to act in a fiduciary manner with respect to all
information provided to such Observer. The Company also may exclude the Observer
from portions of meetings of the Board of Directors as well as the Bank Board to
the extent that the Board of Directors or Bank Board, as the case may be, will,
in any such portion thereof be discussing any matters related to the Investor,
the Transaction Documents, or any of the Investor’s rights or obligations under
any of the Transaction Documents or any other matter that the Chairman of the
Board of Directors or the Chairman of the Bank Board determines in good faith is
or may be adverse to the interests of the Investor; provided, however, no matter
shall be deemed to be adverse to the interests of the Investor merely because
such matter may adversely impact the price of any of the Company’s Securities.
The Investor covenants and agrees to hold all information obtained from its
Observer as provided in the prior sentence in confidence pursuant to the
confidentiality and non-disclosure provisions of Section 3.3(b) above and to
comply with all requirements and obligations applicable to members of the Board
of Directors under the Securities Act, the Exchange Act, the Sarbanes-Oxley Act
of 2002 and all other Laws, in each case, only to the extent (if at all)
applicable to the Observer. If the Investor and its Affiliates in the aggregate
no longer have a Qualifying Ownership Interest, the Investor will have no
further rights under this Section 5.9(a).

 

43

 

 

(b)         The Observer shall be entitled to reimbursement for reasonable
documented, out-of-pocket expenses incurred in attending meetings of the Board
of Directors and the Bank Board, or any committee thereof in accordance with
Company policy; provided, however, under no circumstances shall the Company
provide aggregate reimbursement to the Observer during any calendar year in an
amount in excess of $24,000 without the Company’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. The Company
shall notify the Observer, as the case may be, of all regular meetings and
special meetings of the Board of Directors or the Bank Board and of all regular
and special meetings of any committee of the Board of Directors or the Bank
Board. The Company shall provide the Observer with copies of all notices,
minutes, consents and other material that it provides to all members of the
Board of Directors or the Bank Board (as applicable) at the same time such
materials are provided to the other members. Notwithstanding any provision in
this Section 5.9 to the contrary, neither the Company nor the Bank shall provide
the Observer with any minutes, consents or other materials or information
arising out of or related in any way to any (1) meetings of the Board of
Directors or Bank Board or portion of such meetings, or (2) business of the
Board of Directors or Bank Board, in each case from which the Observer properly
may be excluded under and pursuant to the terms of Section 5.9(a).

 

5.10        Gross-Up Rights.

 

(a)         Sale of New Securities. For so long as the Investor, together with
its Affiliates, have a Qualifying Ownership Interest, if at any time after the
date hereof the Company makes any public or nonpublic offering or sale of any
equity (including Common Stock, preferred stock or restricted stock), or any
securities, options or debt that is convertible or exchangeable into equity or
that includes an equity component (such as, an “equity kicker”) (including any
hybrid security) (any such security, a “New Security”) (other than (i) any
Common Stock or other securities issuable upon the exercise or conversion of any
securities of the Company issued or agreed or contemplated (and disclosed to the
Investor in writing) to be issued as of the date hereof; (ii) pursuant to the
granting or exercise of employee stock options, restricted stock or other stock
incentives pursuant to the Company’s stock incentive plans approved by the Board
of Directors or the issuance of stock pursuant to the Company’s employee stock
purchase plan approved by the Board of Directors or similar plan where stock is
being issued or offered to a trust, other entity or otherwise, for the benefit
of any employees, officers or directors of the Company, in each case in the
ordinary course of providing incentive compensation; (iii) issuances of capital
stock as full or partial consideration for a merger, acquisition, joint venture,
strategic alliance, license agreement or other similar nonfinancing
transaction); (iv) issuance of Common Stock upon exercise of warrants
outstanding as of the date hereof; or (v) in connection with the Rights Offering
(except as set forth in the Standby Purchase Agreement); then the Investor shall
be afforded the opportunity to acquire from the Company for the same price (net
of any underwriting discounts or sales commissions) and on the same terms as
such securities are proposed to be offered to others, up to the amount of New
Securities in the aggregate required to enable it to maintain its proportionate
Common Stock-equivalent interest in the Company immediately prior to any such
issuance of New Securities. The amount of New Securities that the Investor shall
be entitled to purchase in the aggregate shall be determined by multiplying (x)
the total number or principal amount of such offered New Securities by (y) a
fraction, the numerator of which is the total number of shares of Common Stock
then held by the Investor (counting for such purposes all shares of Common Stock
into or for which any securities owned by the Investor are directly or
indirectly convertible or exercisable), if any, and the denominator of which is
the total number of shares of Common Stock then outstanding (counting for such
purposes all shares of Common Stock into or for which any securities owned by
the Investor are directly or indirectly convertible or exercisable).
Notwithstanding anything herein to the contrary, in no event shall the Investor
have the right to purchase New Securities hereunder to the extent such purchase
would result in such Investor, together with any other person whose Company
securities would be aggregated with the Investor’s Company securities for
purposes of any bank regulation or law, to collectively be deemed to own,
control or have the power to vote securities which (assuming, for this purpose
only, full conversion and/or exercise of such securities by the Investor) would
represent more than (i) 4.9% of the Voting Securities after the First Closing
but prior to the Second Closing or (ii) 9.9% of the Voting Securities or more
than 33.3% of the Company’s total equity outstanding after the Second Closing.

 

44

 

 

(b)         Notice. In the event the Company proposes to offer or sell New
Securities (the “Offering”), it shall give the Investor written notice of its
intention, describing the price (or range of prices), anticipated amount of New
Securities, timing, and other terms upon which the Company proposes to offer the
same (including, in the case of a registered public offering and to the extent
possible, a copy of the prospectus included in the registration statement filed
with respect to such offering), no later than ten business days, as the case may
be, after the initial filing of a registration statement with the SEC with
respect to an underwritten public Offering or after the commencement of
marketing with respect to a Rule 144A Offering or an Offering pursuant to
Section 4(2) of the Securities Act or Regulation D promulgated thereunder. If
the information contained in the notice constitutes material non-public
information (as defined under the applicable securities laws), the Company shall
deliver such notice only to the individuals identified (with respect to the
Investor) in Section 6.7 hereof, and shall not communicate the information to
anyone else acting on behalf of the Investor without the consent of one of the
designated individuals. The Investor shall have five business days from the date
of receipt of such a notice to notify the Company in writing that it intends to
exercise its rights provided in this Section 5.10 and as to the amount of New
Securities the Investor desires to purchase, up to the maximum amount calculated
pursuant to Section 5.10. Such notice shall constitute a nonbinding indication
of interest of the Investor to purchase the amount of New Securities so
specified at the price and other terms set forth in the Company’s notice to it.
The failure of the Investor to respond within such five business day period
shall be deemed to be a waiver of such Investor’s rights under this Section 5.10
with respect to the Offering described in the applicable notice, which Offering
shall, for purposes of this Section 5.10(b), still be deemed to be the same
Offering even if, following the date of delivery of the notice to the Investor
required under the terms of this Section, changes are made to the terms of such
Offering, so long as such changes do not (x) decrease the purchase price of any
of the New Securities, (y) increase the amount or number of New Securities
subject to the terms of the Offering, or (z) enlarge, enhance or increase the
rights or privileges to be granted to the holders of the New Securities in any
material or meaningful manner.

 

(c)         Purchase Mechanism. If the Investor exercises its rights provided in
this Section 5.10, the closing of the purchase of the New Securities in
connection with the closing of the Offering with respect to which such right has
been exercised shall take place within 90 calendar days after the giving of
notice of such exercise, which period of time shall be extended for a maximum of
180 days in order to comply with applicable laws and regulations (including
receipt of any applicable regulatory or shareholder approvals) and to satisfy
any third party consent and approval requirements, including those of any
securities exchange. Notwithstanding anything to the contrary herein, the
closing of the purchase of the New Securities by the Investors will occur no
earlier than the closing of the Offering triggering the right being exercised by
the Investor. Each of the Company and the Investor agrees to use its
commercially reasonable efforts to secure any regulatory or shareholder
approvals or other consents, and to comply with any law or regulation necessary
in connection with the offer, sale and purchase of, such New Securities.

 

45

 

 

(d)         Failure of Purchase. In the event the Investor fails to exercise its
rights provided in this Section 5.10 within said five business day period or, if
so exercised, the Investor is unable to consummate such purchase within the time
period specified in Section 5.10(c) above because of its failure to obtain any
required regulatory or shareholder consent or approval, the Company shall
thereafter be entitled (during the period of 90 days following the conclusion of
the applicable period) to sell or enter into an agreement (pursuant to which the
sale of the New Securities covered thereby shall be consummated, if at all,
within 90 days from the date of said agreement) to sell the New Securities not
purchased pursuant to this Section 5.10 by the Investor or which the Investor is
unable to purchase because of such failure to obtain any such consent or
approval, at a price and upon terms no more favorable in the aggregate to the
purchasers of such New Securities than were specified in the Company’s notice to
the Investor. Notwithstanding the foregoing, if such sale is subject to the
receipt of any regulatory or shareholder approval or consent or the expiration
of any waiting period, the time period during which such sale may be consummated
shall be extended until the expiration of five business days after all such
approvals or consents have been obtained or waiting periods expired, but in no
event shall such time period exceed 240 days from the date of the applicable
agreement with respect to such sale. In the event the Company has not sold the
New Securities or entered into an agreement to sell the New Securities within
said 60-day period (or sold and issued New Securities in accordance with the
foregoing within 90 days from the date of said agreement (as such period may be
extended in the manner described above for a period not to exceed 180 days from
the date of said agreement)), the Company shall not thereafter offer, issue or
sell such New Securities without first offering such New Securities to the
Investor in the manner provided above.

 

(e)         Expedited Issuance; Regulatory Directive. Notwithstanding the
foregoing provisions of this Section 5.10, if a majority of the directors of the
Board of Directors determines that the Company must issue equity or debt
securities on an expedited basis, then the Company may consummate the proposed
issuance or sale of such securities (“Expedited Issuance”) and then comply with
the provisions of this Section 5.10 provided that (i) the purchaser(s) of such
New Securities has consented in writing to the issuance of additional New
Securities in accordance with the provisions of this Section 5.10, and (ii) the
sale of any such additional New Securities under this Section 5.10(e) to the
Investor and the Other Investor signatory to the Other Securities Purchase
Agreement pursuant to this Section 5.10 and similar provisions in the Other
Securities Purchase Agreement shall be consummated as promptly as is practicable
but in any event no later than 90 days subsequent to the date on which the
Company consummates the Expedited Issuance under this Section 5.10(e).
Notwithstanding anything to the contrary herein, the provisions of this Section
5.10(e) (other than as provided in subclause (ii) of this Section 5.10(e)) shall
not be applicable and the consent of the purchasers of such New Securities shall
not be required in connection with any Expedited Issuance undertaken at the
written direction of the applicable federal regulator of the Company or the
Bank. Notwithstanding anything to the contrary in this Agreement, no rights of
the Investor under this Agreement will be adversely affected solely as the
result of the temporary dilution of its percentage ownership of Common Stock due
to an Expedited Issuance under this Section 5.10(e); provided, however, that
such rights may be adversely affected from and after such time, if any, that the
Investor declines to purchase Common Stock offered to the Investor under this
Section 5.10.

 

46

 

 

(f)         Non-Cash Consideration. In the case of the offering of securities
for a consideration in whole or in part other than cash, including securities
acquired in exchange therefor (other than securities by their terms so
exchangeable), the consideration other than cash shall be deemed to be the fair
value thereof as determined by the Board of Directors.

 

(g)         Cooperation. The Company and the Investor shall cooperate in good
faith to facilitate the exercise of the Investor’s rights under this Section
5.10, including to secure any required approvals or consents.

 

(h)         No Assignment of Rights. The rights of an Investor described in this
Section 5.10 shall be personal to Investor and the transfer, assignment and/or
conveyance of said rights from Investor to any other person and/or entity, other
than to an Affiliate of the Investor or a person that shares a common
discretionary investment advisor with the Investor, but only if such transferee
agrees in writing for the benefit of the Company to be bound by the terms of
this Agreement to the same extent as the Investor (with a copy thereof to be
furnished to the Company (any such transferee shall be included in the term
“Investor”)), is prohibited and shall be void and of no force or effect.

 

5.11        Form D and Blue Sky. The Company agrees to timely file a Form D with
respect to the Securities as required under Regulation D. The Company, on or
before the Closing Dates, shall take such action as the Company shall reasonably
determine is necessary in order to obtain an exemption for or to qualify the
Securities for sale to the Investor pursuant to this Agreement under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification). The Company shall make all filings and
reports relating to the offer and sale of the Purchased Shares required under
applicable securities or “Blue Sky” laws of the states of the United States
following the Closing Dates.

 

5.12        Securities Laws Disclosure; Publicity. By 10:00 a.m., New York City
time, on the first business day after the date of this Agreement, the Company
shall issue one or more press releases or Current Reports on Form 8-K
(collectively, the “Press Release”) reasonably acceptable to the Investor
disclosing a summary of the material terms of the transactions contemplated
hereby and by the other Transaction Documents. On or before 9:00 a.m., New York
City time, on the fourth trading day immediately following the execution of this
Agreement, the Company will file a Current Report on Form 8-K with the SEC
describing the material terms of the Transaction Documents (and including as
exhibits to such Current Report on Form 8-K the material Transaction Documents
or forms thereof). If this Agreement terminates prior to any Closing, by the end
of the second business day following the date of such termination, the Company
shall issue a press release disclosing such termination. Notwithstanding the
foregoing, the Company shall not publicly disclose the name of the Investor or
any Affiliate or investment adviser of the Investor, or include the name of the
Investor or any Affiliate or investment adviser of the Investor in any press
release or in any filing with the SEC (other than a registration statement) or
any regulatory agency or trading market, without the prior written consent of
the Investor, except (i) as required by the federal securities laws in
connection with (A) any registration statement contemplated by Section 5.19 and
(B) the filing of final Transaction Documents with the SEC and (ii) to the
extent such disclosure is required by law, at the request of the staff of the
SEC or regulatory agency or under trading market regulations, in which case the
Company shall provide the Investor with prior written notice of such disclosure
permitted under this subclause (ii). Whenever any party determines, based upon
the advice of such party’s counsel, that a public announcement or other
disclosure is required by or advisable with respect to any applicable law or
regulation, the parties shall discuss such disclosure with each other in good
faith prior to the making of such public announcement or other disclosure.

 

47

 

 

5.13        No Additional Issuances. Between the date of this Agreement and the
Second Closing Date, except for the issuance of shares of Common Stock issuable
as of the date hereof as set forth in Section 2.2(c) of the Disclosure Schedule
and the Securities being issued pursuant to this Agreement and the other
Transaction Documents, the Company shall not issue and agree to issue any
additional shares of Common Stock or other securities which provide the holder
thereof the right to convert such securities into shares of Common Stock.

 

5.14        Acknowledgment of Dilution. The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock. The Company further acknowledges that its obligations under the
Transaction Documents, including its obligation to issue the Securities pursuant
to the Transaction Documents, are not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company may have against the Investor and regardless of the
dilutive effect that such issuance may have on the ownership of the other
shareholders of the Company.

 

5.15        Rights Offering. (a)         As promptly as practicable following
the Second Closing, and subject to compliance with all applicable laws and
regulations, including the Securities Act, the Company shall distribute to each
holder of record of Common Stock as of the close of business on a record date,
as determined by the Company (each, a “Legacy Shareholder”) non-transferable
rights (the “Rights”) to purchase from the Company a number of shares of Common
Stock calculated pursuant to Section 5.15(b) at the Per Share Rights Purchase
Price. The transactions described in this Section 5.15, including the purchase
and sale of Common Stock upon the exercise of Rights, shall be referred to in
this Agreement as the “Rights Offering.” The Company has previously prepared and
filed with the SEC a registration statement under the Securities Act on Form S-1
with respect to the Rights Offering. The registration statement relating to the
Rights Offering shall be amended by the later of (i) within 30 business days
after the date of this Agreement or, (ii) if audited financial statements for
the year ended December 31, 2013 are required to be included in the registration
statement relating to the Rights Offering pursuant to Rule 3-12 of Regulation
S-X of the SEC, five business days after such audited financial statements are
first available. The Company shall use commercially reasonable efforts to cause
the registration statement relating to the Rights Offering to be declared
effective as promptly as practicable following the Second Closing, but in no
event shall effectiveness of the registration statement and distribution of the
Rights be delayed more than ten days following the later of (i) the Second
Closing and (ii) the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that the registration statement relating to the
Rights Offering will not be “reviewed” or will not be subject to further review.

 

48

 

 

(b)        Each Right shall entitle a Legacy Shareholder to purchase, on a pro
rata basis, any whole number of shares of Common Stock (including, for the
avoidance of doubt, pursuant to customary over-subscription privileges),
provided that (i) no Legacy Shareholder shall thereby exceed, together with any
other person with whom such Legacy Shareholder may be aggregated under
applicable law, 4.9% Beneficial Ownership of the Common Stock (unless such
Legacy Shareholder exceeds 4.4% Beneficial Ownership of the Common Stock as of
the record date for the Rights Offering) and (ii) the aggregate purchase price
of all shares of Common Stock purchased in the Rights Offering shall not exceed
$6 million.

 

(c)         In the event the Rights Offering is over-subscribed, subscriptions
by Legacy Shareholders shall be reduced proportionally based on their pro rata
ownership of the Common Stock outstanding as of the close of business on the
business day immediately preceding the record date for the Rights Offering.

 

(d)         Subject to the negotiation and execution by the Investor and the
Company of a standby securities purchase agreement (the “Standby Purchase
Agreement”) in connection with the Rights Offering, in form and substance
acceptable to the Investor and the Company, the Investor agrees to participate
in the Rights Offering to the full extent of the Investor’s initial right to
purchase shares pursuant to the terms of the Rights Offering. In addition, if
the Legacy Shareholders, collectively, as a group, fail to exercise Rights to
subscribe for the total number of shares of Common Stock offered in the Rights
Offering, then the Investor shall (subject to the last sentence of this clause
(d) and in accordance with the Standby Purchase Agreement) subscribe for and
shall purchase in connection with the Rights Offering at the Per Share Rights
Purchase Price such number of the Remaining Rights Offering Common Shares (as
defined below) equal to the product of (x) a fraction, the numerator of which is
the total number of shares of Common Stock owned of record by the Investor as of
the Second Closing Date, and the denominator of which is the total number of
shares of Common Stock owned, collectively, by the Investor and the Other
Investor as of the Second Closing Date, multiplied by (y) the number of
Remaining Rights Offering Common Shares. For purposes of this Agreement, the
phrase “Remaining Rights Offering Common Shares” means all of the shares of
Common Stock that are offered for sale in the Rights Offering, other than those
shares of Common Stock subscribed for by the Legacy Shareholders through the
exercise of Rights in the Rights Offering. Notwithstanding anything herein to
the contrary, in no event shall the Investor have the right or obligation to
purchase shares of Common Stock in the Rights Offering pursuant to the Standby
Purchase Agreement to the extent such purchase would result in such Investor,
together with any other person whose Company Securities would be aggregated with
the Investor’s Company Securities for purposes of any bank regulation or law, to
collectively be deemed to own, control or have the power to vote securities
which (assuming, for this purpose only, full conversion and/or exercise of such
securities by the Investor) would represent more than 9.9% of the Voting
Securities or more than 33.3% of the Company’s total equity outstanding.

 

5.16        Certain Adjustments. If the representations and warranties set forth
in Section 2.2(c) shall not be true and correct as of the applicable Closing
Date, the number of Purchased Shares shall be, at the Investor’s option,
proportionally adjusted to provide the Investor with the same economic effect as
contemplated by this Agreement in the absence of such failure to be true and
correct.

 

49

 

 

5.17        Corporate Opportunities. Each of the parties hereto acknowledges
that the Investor and its Affiliates and related investment funds may review the
business plans and related proprietary information of any enterprise, including
enterprises which may have products or services which compete directly or
indirectly with those of the Company and the Company Subsidiaries, and may trade
in the securities of such enterprise. None of the Investor and its Affiliates,
any of their respective Affiliates or related investment funds shall be
precluded or in any way restricted from investing or participating in any
particular enterprise, or trading in the securities thereof whether or not such
enterprise has products or services that compete with those of the Company and
the Company Subsidiaries. The parties expressly acknowledge and agree that: (a)
the Investor, the Observer, the Affiliates of the Investor and their respective
Affiliates have the right to, and shall have no duty (contractual or otherwise)
not to, directly or indirectly, engage in the same or similar business
activities or lines of business as the Company and the Company Subsidiaries; and
(b) in the event that the Investor, the Observer, any Affiliate of the Investor
or any of their respective Affiliates acquires knowledge of a potential
transaction or matter that may be a corporate opportunity for the Company or any
of the Company Subsidiaries, the Investor, the Observer, Affiliates of the
Investor or any of their respective Affiliates shall have no duty (contractual
or otherwise) to communicate or present such corporate opportunity to the
Company or any of the Company Subsidiaries, and, notwithstanding any provision
of this Agreement to the contrary, shall not be liable to the Company or any of
the Company Subsidiaries or shareholders of the Company for breach of any duty
(contractual or otherwise) by reason of the fact that the Investor, any
Affiliate thereof, any related investment fund thereof or any of their
respective Affiliates, directly or indirectly, pursues or acquires such
opportunity for itself, directs such opportunity to another person, or does not
present such opportunity to the Company.

 

5.18        Exchange Listing. The Company shall use its reasonable best efforts
to cause the shares of Common Stock to be issued pursuant to this Agreement to
be approved for listing on NASDAQ as promptly as practicable after such shares
are eligible for listing, including by submitting supplemental listing materials
with NASDAQ with respect to the shares of Common Stock to be issued pursuant to
this Agreement.

 

5.19        Piggyback Registration Rights.

 

(a)         For purposes of this Agreement, “Registrable Securities”) means (1)
all Purchased Shares acquired by the Investor hereunder, (2) all Company
Securities acquired by the Investor pursuant to the Rights Offering or Standby
Purchase Agreement to the extent such shares are not registered under the
Securities Act, and (3) any Company Securities issued or issuable directly or
indirectly with respect to the securities referred to in the foregoing clause
(1) and (2) by way of conversion, exercise or exchange thereof or stock dividend
or stock split or in connection with a combination of shares, recapitalization,
reclassification, merger, amalgamation, arrangement, consolidation or other
reorganization.

 

(b)         If the Company at any time proposes to register any of its equity
securities under the Securities Act (other than pursuant to a registration
statement on Form S-4 or S-8 or any successor or similar forms thereto and other
than the Form S-1 related to the Rights Offering), whether or not for sale for
its own account, on a form and in a manner that would permit registration of
Registrable Securities for sale to the public under the Securities Act , the
Company will give written notice to the Investor promptly of its intention to do
so, describing such securities and specifying the form and manner and the other
relevant facts involved in such proposed registration (including (x) whether or
not such registration will be in connection with an underwritten offering of
Registrable Securities and, if so, the identity of the managing underwriter and
whether such offering will be pursuant to a “best efforts” or “firm commitment”
underwriting and (y) the price (net of any underwriting commissions, discounts
and the like) at which the Registrable Securities are reasonably expected to be
sold). Upon the written request of the Investor delivered to the Company within
30 calendar days after the receipt of any such notice (which request shall
specify the Registrable Securities intended to be disposed of by such holder and
the intended method of disposition thereof), the Company will use its best
efforts to effect the registration under the Securities Act of all of the
Registrable Securities that the Company has been so requested to register;
provided, however, that:

 

50

 

 

(i)         If, at any time after giving such written notice of its intention to
register any securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to proceed with such registration in its entirety,
the Company may, at its election, give written notice of such determination to
the Investor and thereupon the Company shall be relieved of its obligation to
register any Registrable Securities in connection with such registration (but
not from its obligation to pay the registration expenses in connection
therewith), without prejudice, however, to the rights, of the investor under the
terms of this Section.

 

(ii)         If such registration involves an underwritten offering, the
Investor, if it elects to participate in the sale, must sell its Registrable
Securities to or through the underwriters selected by the Company on the same
terms and conditions as apply to the Company.

 

(c)         The Company shall not be obligated to effect any registration of
Registrable Securities under this Section incidental to the registration of any
of its securities in connection with mergers, acquisitions, exchange offers,
dividend reinvestment plans or stock option or other employee benefit plans.

 

(d)         All of the registration expenses incurred in connection with each
registration of Registrable Securities requested pursuant to this Section shall
be paid by the Company.

 

(e)         If a registration pursuant to this Section involves an underwritten
offering and the managing underwriter advises the issuer that, in its opinion,
the number of securities proposed to be included in such registration should be
limited due to market conditions, then the Company will include in such
registration (i) first, the securities the Company proposes to sell, and
(ii) second, the Registrable Securities requested by the Investor and the Other
Investor to be included in such registration, that, in the opinion of the
managing underwriter, can be sold, such amount to be allocated among the
Investor and the Other Investor on a pro rata basis.

 

51

 

 

(f)         The Company agrees to indemnify the Investor and its Affiliates and
each of their respective officers, directors, direct or indirect partners or
members, employees and agents and each person who controls the Investor within
the meaning of the Exchange Act and the rules and regulations promulgated
thereunder (each, a “Investor Indemnitee”), against any and all Losses, joint or
several, arising out of or based upon any untrue statement or alleged untrue
statement of, material fact contained in any registration statement that include
any of Investor’s Registrable Securities (each, a “Piggyback Registration
Statement”), including any preliminary prospectus or final prospectus contained
therein or any amendments or supplements thereto or any documents incorporated
therein by reference or contained in any “free writing prospectus” (as such term
is defined in Rule 405 under the Securities Act) prepared by the Company or
authorized by it in writing for use by such Investor Indemnitee (or any
amendment or supplement thereto); or any omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements in any Piggyback Registration Statement or any amendments thereto not
misleading or the statements in any preliminary prospectus or final prospectus
contained therein or any supplements thereto, in light of the circumstances
under which they were made, not misleading; provided, that the Company shall not
be liable to such Investor Indemnitee in any such case to the extent that any
such Loss arises out of or is based upon (i) an untrue statement or omission of
material fact made in such Piggyback Registration Statement, including any such
preliminary prospectus or final prospectus contained therein or any such
amendments or supplements thereto or contained in any “free writing prospectus”
(as such term is defined in Rule 405 under the Securities Act) prepared by the
Company or authorized by it in writing for use by such Investor Indemnitee (or
any amendment or supplement thereto), in reliance upon and in conformity with
information regarding such Investor Indemnitee or its plan of distribution or
ownership interests which was furnished in writing to the Company by such
Investor Indemnitee expressly for use in connection with such Piggyback
Registration Statement, including any such preliminary prospectus or final
prospectus contained therein or any such amendments or supplements thereto, or
(ii) offers or sales effected by or on behalf such Investor Indemnitee “by means
of” (as defined in Rule 159A under the Securities Act) a “free writing
prospectus” (as defined in Rule 405 under the Securities Act) that was not
authorized in writing by the Company. The indemnity obligations contained in
this Section 5.19(f) are in addition to any liability that the Company may have
and are not in diminution or limitation of the indemnification provisions under
Section 5.6 of this Agreement.

 

ARTICLE VI

Miscellaneous



6.1         Survival. Each of the representations and warranties set forth in
this Agreement shall survive the Second Closing under this Agreement but only
for a period of 12 months following the Second Closing Date (or until final
resolution of any claim or action arising from the breach of any such
representation and warranty, if notice of such breach was provided prior to the
end of such period) and thereafter shall expire and have no further force and
effect; provided that the representations and warranties in Sections 2.2(a),
2.2(b), 2.2(c), 2.2(d), 2.2(e), 2.3(a) and 2.3(b) shall survive indefinitely and
the representations and warranties in Section 2.2(h) shall survive until the
expiration of the applicable statutory periods of limitations. Except as
otherwise provided herein, all covenants and agreements contained herein shall
survive for the duration of any statutes of limitations applicable thereto or
until, by their respective terms, they are no longer operative.

 

6.2         Amendment. No amendment or waiver of this Agreement will be
effective with respect to any party unless made in writing and signed by an
officer of a duly authorized representative of such party.

 

52

 

 

6.3         Waivers. No failure or delay by any party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The conditions
to each party’s obligation to consummate each Closing are for the sole benefit
of such party and may be waived by such party in whole or in part to the extent
permitted by applicable law. No waiver of any party to this Agreement will be
effective unless it is in a writing signed by a duly authorized officer of the
waiving party that makes express reference to the provision or provisions
subject to such waiver. The rights and remedies herein provided shall be
cumulative and not exclusive of any rights or remedies provided by law.

 

6.4         Counterparts and Facsimile. For the convenience of the parties
hereto, this Agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this Agreement may be delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file and such signatures will be deemed as
sufficient as if actual signature pages had been delivered.

 

6.5         Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of New York applicable to contracts made
and to be performed entirely within such State. The parties hereto irrevocably
and unconditionally consent to submit to the exclusive jurisdiction of the state
and federal courts located in the State of New York for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby.

 

6.6         Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

6.7         Notices. Any notice, request, instruction or other document to be
given hereunder by any party to the other will be in writing and will be deemed
to have been duly given (a) on the date of delivery if delivered personally or
by telecopy, facsimile or e-mail, upon confirmation of receipt, (b) on the first
business day following the date of dispatch if delivered by a recognized
next-day courier service, or (c) on the third business day following the date of
mailing if delivered by registered or certified mail, return receipt requested,
postage prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

(1) If to the Investor:

 

Castle Creek Capital Partners IV, LP

6051 El Tordo, P.O. Box 1329

Rancho Santa Fe, California 92067

Attn: Tony Scavuzzo, Principal

Fax: 858-756-8301

Email: tscavuzzo@castlecreek.com

 

with a copy to (which copy alone shall not constitute notice):

 

Vijay S. Sekhon, Esq.

Klee, Tuchin, Bogdanoff & Stern LLP

1999 Avenue of the Stars, 39th Floor

Los Angeles, California 90067

 

53

 

 

Fax: (310) 407-9090

Email: vsekhon@ktbslaw.com

 

(2) If to the Company:

 

MBT Financial Corp.

102 E. Front Street

Monroe, Michigan 48161

Attn: H. Douglas Chaffin, President and Chief Executive Officer

Fax: 734-242-1822

Email: doug.chaffin@mbandt.com

 

with a copy to (which copy alone shall not constitute notice):

Shumaker, Loop & Kendrick, LLP

 

1000 Jackson Street

Toledo, Ohio 43604-5573

Attn: Martin Werner, Esq.

Facsimile: (419) 241-6894

Email: mwerner@slk-law.com

 

6.8         Entire Agreement, etc. This Agreement (including the Exhibits,
Schedules, and Disclosure Schedule hereto), together with the other Transaction
Documents constitutes the entire agreement, and supersedes all other prior
agreements, understandings, representations and warranties, both written and
oral, between the parties, with respect to the subject matter hereof; the terms
and conditions of this Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective successors, and with respect to the
Investor, its permitted assigns; and this Agreement will not be assignable by
operation of law or otherwise (any attempted assignment in contravention hereof
being null and void), except that the Investor shall be permitted to assign its
rights or obligations hereunder (i) to any Affiliate entity or person that
shares a common discretionary investment advisor, but only if the transferee
agrees in writing for the benefit of the Company to be bound by the terms of
this Agreement to the same extent as the Investor (with a copy thereof to be
furnished to the Company (any such transferee shall be included in the term
“Investor”)); provided, further, that no such assignment shall relieve the
Investor of any of its obligations under this Agreement and (ii) as and to the
extent provided in Section 5.5.

 

6.9         Other Definitions. Wherever required by the context of this
Agreement, the singular shall include the plural and vice versa, and the
masculine gender shall include the feminine and neuter genders and vice versa,
and references to any agreement, document or instrument shall be deemed to refer
to such agreement, document or instrument as amended, supplemented or modified
from time to time. All article, section, paragraph or clause references not
attributed to a particular document shall be references to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement. When used herein:

 

54

 

 

(1)         the term “subsidiary” means those corporations, banks, savings
banks, associations and other persons of which such person owns or controls
50.1% or more of the outstanding equity securities either directly or indirectly
through an unbroken chain of entities as to each of which 50.1% or more of the
outstanding equity securities is owned directly or indirectly by its parent;
provided, however, that there shall not be included any such entity to the
extent that the equity securities of such entity were acquired in satisfaction
of a debt previously contracted in good faith or are owned or controlled in a
bona fide fiduciary capacity;

 

(2)         the term “Affiliate” means, with respect to any person, any person
directly or indirectly controlling, controlled by or under common control with,
such other person, including as such term is defined in Section 2(k) of the BHC
Act. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) when used
with respect to any person, means the possession, directly or indirectly, of the
power to cause the direction of management and/or policies of such person,
whether through the ownership of voting securities by contract or otherwise;

 

(3)         the word “or” is not exclusive;

 

(4)         the words “including,” “includes,” “included” and “include” are
deemed to be followed by the words “without limitation”;

 

(5)         the terms “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
section, paragraph or subdivision;

 

(6)         “business day” means any day except Saturday, Sunday and any day
which shall be a legal holiday or a day on which banking institutions in the
State of New York or the State of Michigan generally are authorized or required
by law or other governmental actions to close;

 

(7)         “person” has the meaning given to it in Section 3(a)(9) of the
Exchange Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act;

 

(8)         “Beneficially Own,” “Beneficial Owner” and “Beneficial Ownership”
are defined in Rules 13d-3 and 13d-5 of the Exchange Act;

 

(9)         “knowledge of the Company” or “Company’s knowledge” means the actual
knowledge of the officers of the Company listed in Section 6.9(9) of the
Disclosure Schedule; and

 

(10)       “knowledge of the Investor” or “Investor’s knowledge” means the
actual knowledge of the executive officers or, to the extent an Investor does
not have executive officers, persons performing substantially similar functions.

 

(11)       “Change in Control” means, with respect to the Company, the
occurrence of any one of the following events:

 

55

 

 

(1)         any person is or becomes a Beneficial Owner (other than the Investor
and its Affiliates), directly or indirectly, of 50% or more of the aggregate
number of the Voting Securities; provided, however, that the event described in
this clause (1) will not be deemed a Change in Control by virtue of any holdings
or acquisitions: (i) by the Company or any of its Subsidiaries, (ii) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any of its subsidiaries; provided that such holdings or acquisitions by any
such plan (other than any plan maintained under 401(k) of the Code) do not
exceed 50% of the then outstanding Voting Securities, (iii) by any underwriter
temporarily holding securities pursuant to an offering of such securities, or
(iv) pursuant to a Non-Qualifying Transaction (as defined below);

 

(2)         the event described in clause (1) above in this definition of
“Change in Control” (substituting all references to “50%” in such clause with
“24.9%”), and in connection with such event, individuals who, on the date of
this Agreement, constitute the Board of Directors (the “Incumbent Directors”)
cease for any reason to constitute at least a majority of the Board of
Directors; provided, that any person becoming a director subsequent to the date
of this Agreement whose election or nomination for election was approved by a
vote of at least two-thirds of the Incumbent Directors then on the Board of
Directors (either by a specific vote or by approval of the proxy statement of
the relevant party in which such person is named as a nominee for director,
without written objection to such nomination) shall be an Incumbent Director
(except that no individuals who were not directors at the time any agreement or
understanding with respect to any Business Combination or contested election is
reached shall be treated as Incumbent Directors for the purposes of clause (3)
below with respect to such Business Combination or this paragraph in the case of
a contested election);

 

(3)         the consummation of a merger, consolidation, statutory share
exchange, or similar transaction that requires adoption by the Company’s
shareholders (a “Business Combination”), unless immediately following such
Business Combination: (x) more than 50% of the total voting power of the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or, if applicable, the ultimate parent corporation that directly
or indirectly has Beneficial Ownership of 100% of the voting securities eligible
to elect directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Voting Securities that were outstanding immediately before such
Business Combination (or, if applicable, is represented by shares into which
such Voting Securities were converted pursuant to such Business Combination),
and (y) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time the Company’s Board of Directors approved the
execution of the initial agreement providing for such Business Combination (any
Business Combination which satisfies all of the criteria specified in (x) and
(y) above will be deemed a “Non-Qualifying Transaction”);

 

(4)         the shareholders of the Company approve a plan of liquidation or
dissolution of the Company or a sale of all or substantially all of the
Company’s assets; or

 

56

 

 

(5)         the Company has entered into a definitive agreement, the
consummation of which would result in the occurrence of any of the events
described in clauses (1) through (4) of this definition above.

 

6.10        Captions. The article, section, paragraph and clause captions herein
are for convenience of reference only, do not constitute part of this Agreement
and will not be deemed to limit or otherwise affect any of the provisions
hereof.

 

6.11        Severability. If any provision of this Agreement or the application
thereof to any person (including the officers and directors of the Investor and
the Company) or circumstance is determined by a court of competent jurisdiction
to be invalid, void or unenforceable, the remaining provisions hereof, or the
application of such provision to persons or circumstances other than those as to
which it has been held invalid or unenforceable, will remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby, so long
as the economic or legal substance of the transactions contemplated hereby is
not affected in any manner materially adverse to any party. Upon such
determination, the parties shall negotiate in good faith in an effort to agree
upon a suitable and equitable substitute provision to effect the original intent
of the parties.

 

6.12        No Third-Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer or shall confer upon any person
other than the express parties hereto and the Placement Agent, any benefit right
or remedies, except that the provisions of Sections 3.4, 5.3, 5.5, 5.15 and 5.17
shall inure to the benefit of the persons referred to in those Sections. The
representations and warranties set forth in Article II and the covenants set
forth in Articles III and V have been made solely for the benefit of the parties
to this Agreement and (a) may be intended not as statements of fact, but rather
as a way of allocating the risk to one of the parties if those statements prove
to be inaccurate, (b) have been qualified by reference to the Disclosure
Schedule, each of which contains certain disclosures that are not reflected in
the text of this Agreement, and (c) may apply standards of materiality in a way
that is different from what may be viewed as material by shareholders of, or
Other Investor in, the Company.

 

6.13        Time of Essence. Time is of the essence in the performance of each
and every term of this Agreement.

 

6.14        Public Announcements. Subject to each party’s disclosure obligations
imposed by law or regulation, each of the parties hereto will cooperate with
each other in the development and distribution of all news releases and other
public information disclosures with respect to this Agreement and any of the
transactions contemplated by this Agreement or the other Transaction Documents,
and no party hereto will make any such news release or public disclosure without
first consulting with the other party hereto and receiving its consent (which
shall not be unreasonably withheld, conditioned, or delayed), and each party
shall coordinate with the other with respect to any such news release or public
disclosure.

 

6.15        Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms. It is accordingly agreed that
the parties shall be entitled to seek specific performance of the terms hereof,
this being in addition to any other remedies to which they are entitled at law
or equity.

 

57

 

 

6.16        Independent Nature of Investors’ Obligations and Rights. The
obligations of the Investor under this Agreement and the Other Investor under
the Other Securities Purchase Agreement are several and not joint with the
obligations of any other such investor, and neither the Investor nor any such
Other Investor shall be responsible in any way for the performance of the
obligations of the Other Investor under any Transaction Document. The decision
of the Investor and such Other Investor to purchase Common Stock pursuant to the
Transaction Documents has been made by each such investor independently of any
other investor and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or any Company Subsidiary which may have been made or
given by any other investor or by any agent or employee of any other investor,
and neither the Investor nor the Other Investor, nor any of their respective
agents or employees, shall have any liability to any other investor (or any
other person) relating to or arising from any such information, materials,
statement or opinions. Nothing contained herein or in any Transaction Document,
and no action taken by the Investor or the Other Investor pursuant thereto,
shall be deemed to constitute the investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. The
Investor acknowledges that no Other Investor has acted as agent for the Investor
in connection with making its investment hereunder and that the Other Investor
will not be acting as agent of the Investor in connection with monitoring its
investment in the Purchased Shares or enforcing its rights under the Transaction
Documents. The Investor and the Other Investor signatory to the Other Securities
Purchase Agreement shall be entitled to independently protect and enforce its
rights, including the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other investor to
be joined as an additional party in any proceeding for such purpose.

 

*         *         *

 

58

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties hereto as of the date first herein above
written.

 

 

  MBT FINANCIAL CORP.           Name:   Title:

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the patties hereto as of the date first herein above
written.

 

  Castle Creek Capital Partners IV, LP           Name:   Title:

 

  Number of Purchased Shares at First Closing:       1,000,000       Number of
Purchased Shares at Second Closing:       647,058       Number of shares of (i)
Common Stock, (ii)  securities convertible into or exchangeable for  Common
Stock, or (iii) any other equity or  equity-linked security of the Company or
any  Company Subsidiary Beneficially Owned by  the Investor as of the date first
herein above  written:       0

 

[Signature Page to Securities Purchase Agreement]

 

 

 

 

EXHIBIT A

 

FORM OF OPINION OF COMPANY COUNSEL

 

December 23, 2013

 

Castle Creek Capital Partners IV, LP

6051 El Tordo, P.O. Box 1329

Rancho Santa Fe, California 92067

 

Securities Purchase Agreement, dated December 23, 2013, by and between MBT
Financial Corp. and Castle Creek Capital Partners IV, LP

Ladies and Gentlemen:

 

We refer to the Securities Purchase Agreement, dated December 23, 2013 (the
“Agreement”), by and between MBT Financial Corp., a Michigan corporation (the
“Company”) and Castle Creek Capital Partners IV, LP (the “Investor”), which
provides for the purchase by the Investor of [______________] shares of the
Company’s common stock, no par value per share (the “Common Stock”).

 

The Company has also agreed to sell shares of Common Stock in a private
placement (the “Other Private Placement”) to Patriot Financial Partners II, L.P.
and Patriot Financial Partners Parallel II, L.P. (collectively, the “Other
Investor”) under separate securities purchase agreements the (the “Other
Securities Purchase Agreement”), with the closing of such Other Private
Placement to occur simultaneously with the First Closing (as defined in the
Agreement). The Agreement and the Other Securities Purchase Agreement are
collectively referred to as the “Transaction Documents.”

 

This letter is rendered by us at the Company’s request pursuant to Section
1.2(b)(v) of the Agreement, as counsel to the Company in connection with the
Company’s issuance and sale of the Common Stock. Capitalized terms used herein
and not otherwise defined shall have the meanings ascribed to them in the
Agreement.

 

In rendering the opinions set forth herein, we have reviewed the documents set
forth below and made such examination of law as we have deemed appropriate to
give the opinions expressed below. The documents described below either were
executed originals, or photocopies, facsimiles, or PDF electronic versions of
executed originals.

 

(a)the Agreement, including all exhibits, schedules and appendices thereto;

 

(b)the Other Securities Purchase Agreement, including all exhibits, schedules
and appendices thereto;

  

A-1

 

 

(c)a certificate of the Secretary of the Company, dated the date hereof, to
which are attached: (i) the Articles of Incorporation of the Company (the
“Articles of Incorporation”) as certified on [_____________] by the Secretary of
State of the State of Michigan (the “MSOS”);

 

(d)a certificate of the MSOS, dated [____________], to the effect that the
Company is existing under the laws of the State of Michigan and is in good
standing (the “Company Certificate of Good Standing”);

 

(e)a certificate of the MSOS, dated [____________], to the effect that the Bank
is existing under the laws of the State of Michigan and is in good standing (the
“Bank Certificate of Good Standing”);

 

(f)a certificate of the Federal Reserve Bank of Chicago, dated [________], to
the effect that the Company is a registered bank holding company under the Bank
Holding Company Act of 1956, as amended (the “Bank Holding Company Act
Certificate”);

 

(g)a certificate of the Federal Deposit Insurance Corporation (the “FDIC”),
dated [___________], to the effect that the deposit accounts of the Bank are
insured by the FDIC under the provisions of the Federal Deposit Insurance Act
(the “Federal Deposit Insurance Certificate”).

 

(h)the certificate of an officer of the Company, dated the date hereof, with
respect to the performance of the Company’s obligations under the Transaction
Documents and the representations and warranties of the Company contained in the
Transaction Documents;

 

(i)specimen certificates representing the Common Stock; and

 

(j)copies of other certificates and documents delivered in connection with the
transactions contemplated by the Transaction Documents, including the
certificates executed by officers of the Company, dated the date hereof, that
have been delivered to us.

 

In connection with this opinion, we have examined and relied upon the
representations and warranties as to factual matters, made and given by the
Company, the Bank and the other Company Subsidiaries, the Investor and the Other
Investor, contained in and made pursuant to the foregoing. Except as expressly
set forth in this letter, we have not undertaken any independent investigation,
examination or inquiry to confirm or determine the existence or absence of any
facts or examined or reviewed any communication, instrument, agreement,
document, public record or other item, nor have we made any inquiries or
investigations or any search of the public docket records of any court,
governmental agency or body or administrative agency.

 

A-2

 

 

In rendering this letter, we have assumed (i) the genuineness and authenticity
of all signatures and all signatures not witnessed by us, (ii) the legal
capacity of all natural persons executing documents, (iii) the authenticity of
all documents submitted to us as originals, (iv) the accuracy, completeness and
authenticity of certificates of public officials, (v) the conformity to
authentic original documents of all documents submitted to us as copies, (vi)
the due authorization, execution and delivery of all documents by all parties
and the validity and binding effect thereof (other than the authorization,
execution and delivery of documents by the Company, and the validity and binding
effect thereof upon the Company), (vii) that all parties (other than the
Company) to the Transaction Documents (x) are duly organized, validly existing
and in good standing under the laws of their respective jurisdictions of
organization; and (y) have the requisite power and authority to execute and
deliver the documents and agreements discussed herein and to perform their
respective obligations under the documents and agreements discussed herein to
which they are a party; and (viii) no party nor any other person has acted in a
manner, and no other event has occurred, since the date of the execution,
adoption, effectiveness or delivery of the Transaction Documents, the
certificates referred to herein, or any other document reviewed by us having a
date prior to the date hereof, as the case may be, that would affect an
amendment, modify the interpretation thereof of cause any statement made therein
not to be true and complete.

 

The attorneys within our firm involved in the preparation of this opinion are
admitted to practice law in only the State of Michigan and the State of Ohio and
the opinions expressed herein are limited to the federal laws of the United
States of America, and the laws of the State of Michigan and the State of Ohio.
We express no opinion as to the effect of the laws of any other jurisdiction or
as to the securities laws of any state (including, without limitation, Michigan
and Ohio), municipal law or the laws of any local agencies within any state
(including, without limitation, Michigan and Ohio). The Transaction Documents
provide that they are governed by, and to be interpreted, construed and enforced
under and in accordance with the terms of, the internal laws of the State of New
York, without regard to any choice of law provisions thereof. Accordingly, in
rendering the opinions expressed herein, we have, with the permission of all
parties, including the Investor, assumed that the laws of the State of New York
are identical to the laws of the State of Michigan. This opinion letter is
limited to the matters stated herein, and no opinion is implied or may be
inferred beyond the matters expressly stated herein. Our opinion in paragraph 1
below as to the valid existence and good standing of the Company in Michigan is
based solely upon our review of the Company Good Standing Certificate. Our
opinion in paragraph 1 below as to the valid existence and good standing of the
Bank in Michigan is based solely upon our review of the Bank Good Standing
Certificate. Our opinion in paragraph 3 below as to the status of the Company as
a registered bank holding company under the Bank Holding Company Act of 1956, as
amended, is based solely upon our review of the Bank Holding Company Act
Certificate. Our opinion in paragraph 4 as to the deposit accounts of the Bank
being insured by the FDIC under the provisions of the Federal Deposit Insurance
Act is based solely upon our review of the Federal Deposit Insurance
Certificate.

 

Where reference is made in this opinion to matters within our knowledge, or to
facts and circumstances known to us, such reference means the actual knowledge
of those attorneys within our firm who have devoted substantive attention to the
Transaction Documents and the transactions contemplated thereby (and expressly
excludes the knowledge of any other person in this firm or any constructive or
imputed knowledge of any information, whether by reason of our representation of
the Company or otherwise). By actual knowledge, we mean the conscious awareness
of information about a fact by any such lawyer without undertaking any
investigation to determine the existence or absence of any facts, either within
our firm or otherwise, recognizing that what is “known” at one time may not be
in the mind or may be forgotten altogether at another time. Without limiting the
generality of the foregoing, we have not performed any mathematic calculations
or made any financial or accounting determinations and express no opinion with
respect to the ability of any party to perform under any documents (other than,
with respect to the Company, under the Transaction Documents). All assumptions
made by us herein have been made, with your approval, without any investigation
or verification by us.

 

A-3

 

 

We are not rendering any opinion as to any statute, rule, regulation, ordinance,
decree or decisional law relating to antitrust (including, without limitation,
the Hart-Scott-Rodino Antitrust Improvement Act of 1976) and unfair competition
laws, patent, trademark, intellectual property, banking, land use, zoning,
environmental, labor, law concerning national or local emergency, hazardous
waste, occupational health and safety, consumer protection, product safety or
regulation, healthcare, food and drugs, pension, employee benefit, tax,
fraudulent conveyance, bulk transfer, racketeering, criminal statutes of general
application, usury, laws governing the legality of investments for regulated
entities, regulations T, U or X of the Board of Governors of the Federal Reserve
System or local law. Furthermore, we express no opinion with respect to
compliance with antifraud laws, rules or regulations relating to securities or
the offer and sale thereof; compliance with fiduciary duties by the Company’s
Board of Directors or shareholders; compliance with safe harbors for
disinterested Board of Director or shareholder approvals; compliance with state
securities or “blue sky” laws; compliance with laws that place limitations on
corporate distributions; or the enforceability of provisions in the Transaction
Documents, if any, concerning the voting of the Company’s capital stock (other
than solely administrative obligations of the Company).

 

We have not conducted a docket search or otherwise conducted an independent
review or investigation of any official records of any court or governmental
agency. In rendering our opinions set forth below, we have, with your approval,
assumed without independent verification that the Investor, the Other Investor
and the Company have complied and will comply with their respective
representations, warranties and agreements in the Agreements and that the offer,
issuance and sale of the Common Stock will be carried out in the manner
described in the Transaction Documents.

 

On the basis of the foregoing, and in reliance thereon, and subject to the
limitations, qualifications, assumptions, exceptions and other matters set forth
herein, we are of the opinion that, as of the date hereof:

 

1.         The Company is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Michigan. The Bank is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Michigan.

 

2.         The Company has the requisite corporate power and authority to
execute, deliver and perform its obligations under the Transaction Documents.

 

3.         The Company is a registered bank holding company under the Bank
Holding

Company Act of 1956, as amended.

 

4.         The deposit accounts of the Bank are insured by the FDIC under the
provisions of the Federal Deposit Insurance Act.

 

A-4

 

 

5.         All corporate action on the part of the Company necessary for the
authorization, execution, delivery and performance of the obligations under the
Agreement by the Company has been taken and the Company has authorized, executed
and delivered the Agreement, and such Agreement constitutes a valid and binding
obligation enforceable against the Company in accordance with its terms, except
to the extent that the enforcement thereof may be limited by bankruptcy,
insolvency, moratorium, reorganizations, fraudulent transfer or similar laws
relating to or affecting creditors generally or by general equitable principles
(whether applied in equity or at law)

 

6.         Each of the shares of Common Stock to be issued pursuant to the
Agreement have been duly authorized and, when issued pursuant to the Agreement
upon receipt by the Company of the consideration provided for therein, will be
validly issued, fully paid and non-assessable.

 

7.         The execution and delivery by the Company of the Agreement and the
performance by the Company of its obligations under the Agreement, including the
issuance and sale of the shares of Common Stock, do not and will not, as of the
[First / Second] Closing, result in a (i) material violation of any statute,
rule or regulation of United States federal, Michigan or Ohio law applicable to
the Company, (ii) violation of any court order, judgment or decree, if any,
applicable to the Company of which we have knowledge, (iii) violation of the
Articles of Incorporation or Bylaws or (iv) breach of or default under any
contract or agreement which is filed (or incorporated by reference) as an
exhibit to the Company’s Annual Report on Form 10-K for the year ended December
31, 2012, the Company’s Quarterly Reports on Form 10-Q for the quarters ended
March 31, 2013, June 30, 2013 and September 30, 2013, or any of the Company’s
current reports on Form 8-K filed since December 31, 2012, known by us to be
required to be filed under Item 601(b)(10) of Regulation S-K under the Exchange
Act (“Material Contracts”).

 

8.         No consent, approval, authorization or order of, or filing with, any
federal or state governmental authority or regulatory body is required to be
obtained or made by the Company for the consummation by the Company of the
transactions contemplated by the Agreements except for (i) the filing of Current
Reports on Forms 8-K with the Securities and Exchange Commission (the “SEC”),
(ii) appropriate filings with the SEC under the Securities Act, (iii)
appropriate filings under applicable state securities or blue sky laws, and (iv)
such other consents, approvals, authorizations, orders and filings as are
referenced in the Agreement or have been previously obtained or made.

 

9.         Based on, and assuming the accuracy of, the representations of the
Investor and each of the Other Investor in the Transaction Documents, the offer,
sale and issuance of the Common Stock in conformity with the terms of the
Agreement constitutes a transaction exempt from the registration requirements
under the Securities Act.

 

Notwithstanding anything to the contrary set forth in this opinion, this opinion
is subject to the following assumptions, understandings and limitations:

 

A-5

 

 

A.       We express no opinion respecting the Transaction Documents, or any
right, power, privilege, remedy or interest intended to be created thereunder,
insofar as: (a) any of the rights, powers, privileges, remedies and interests of
a party thereunder, or the enforcement thereof, may be limited (i) by applicable
bankruptcy, insolvency, receivership, reorganization, liquidation, voidable
preference, fraudulent conveyance, reorganization, moratorium or other similar
laws affecting any rights, powers, privileges, remedies and interests of
creditors generally, (ii) by rules or principles of equity affecting the
enforcement of obligations generally, whether at law, in equity or otherwise,
(iii) by the exercise of the discretionary powers of any court or other
authority before which may be brought any proceeding seeking equitable or other
remedies, including (without limitation) specific performance, injunctive relief
and indemnification and contribution; (iv) by statutes, federal laws, judicial
decisions or equitable principles providing that a court may refuse to enforce,
or may limit the application of, a contract or any clause thereof which the
court finds to have been unconscionable at the time it was made or impermissible
under or otherwise inconsistent with applicable laws or public policy from time
to time in effect, and (v) by violations of securities laws; (b) the rights,
powers, privileges, remedies and interests of any party under the Transaction
Documents or applicable law may be exercised or otherwise enforced in bad faith
or a commercially unreasonable manner; and (c) any indemnification and
contribution provisions may be limited under federal and state securities laws
and public policy.

 

B.        Our opinion is subject to and limited by the assumption that the
Investor and the Other Investor will enforce any rights and remedies they have
under the Transaction Documents, if applicable, and all exhibits thereto in good
faith and in a commercially reasonable manner.

 

C.        Our opinion is subject to and limited by the possible unenforceability
of (a) waivers or advance consents that have the effect of waiving statutes of
limitation, marshaling of assets or similar requirements, or as to the
jurisdiction of courts, the venue of actions, choice of law, or notice; (b)
provisions that waivers or consents by a party may not be given effect unless in
writing or in compliance with particular requirements or that a person’s course
of dealing, course of performance, or the like or failure or delay in taking
actions may not constitute a waiver of related rights or provisions or that one
or more waivers may not under certain circumstances constitute a waiver of other
matters of the same kind; (c) provisions that enumerated remedies are not
exclusive or that a party has the right to pursue multiple remedies without
regard to other remedies elected or that all remedies are cumulative; (d)
provisions that determinations by a party or a party’s designee are conclusive;
(e) provisions permitting modifications of an agreement only in writing; (f)
provisions that the provisions of an agreement are severable; (g) provisions
permitting the exercise, under certain circumstances, of rights without notice
or without providing opportunity to cure failures to perform; and (h) agreements
as to rights of setoff otherwise than in accordance with applicable law.

 

D.        We express no opinion, and none should be inferred, as to (i) the
compliance of the Investor or any of the Other Investor with any local, state,
federal or foreign law or regulation that may, because of the nature of its
business, be applicable to the transactions contemplated by the Transaction
Documents, (ii) the enforceability of any noncompete, noncompetition, covenant
not to compete, nonsolicitation of customers, employees or others, or
nondisclosure or confidentiality provisions, restrictions, limitations or
obligations contained in any of the Transaction Documents, or (iii) the
existence, creation, enforceability, perfection or priority of any lien,
security interest or other encumbrance in or on any real or personal property.

 

E.         Our opinion is subject to and limited by the effect of laws requiring
mitigation of damages.

 

A-6

 

 

F.         No opinion is expressed as to whether a court would limit the
exercise or enforcement of rights or remedies against the Company under the
Transaction Documents in the event of any default if it is determined that such
default is not material or if such exercise or enforcement is not reasonably
necessary for a non-defaulting party’s protection.

 

G.        With respect to our opinion in Section 4 above that the shares of
Common Stock will be validly issued, we have assumed that the certificates
evidencing such shares will be prepared in accordance with the Michigan Business
Corporation Act and will be duly delivered.

 

H.        For purposes of our opinions in Section 7 above, we express no opinion
with regard to whether the Common Stock has been offered by means of any general
solicitation or publication of any advertisement therefor.

 

I.         We express no opinion as to the effect of subsequent issuances of
securities of the Company, to the extent that further issuances take place which
may be deemed to be integrated with the sale of the Common Stock for purposes of
federal and/or state securities laws.

 

J.         We express no opinion concerning the past, present or future value of
any securities.

 

K.        Our opinions expressed herein represent the judgment of this law firm
as to certain legal matters, but they are not guarantees or warranties and
should not be construed as such.

 

We have not been asked to, and do not, render any opinion with respect to any
matters except as expressly set forth above. This opinion is solely for the
Investor’s benefit, to be used solely in connection with the transactions
contemplated by the Agreement and may not be used for any other purpose,
distributed to or relied upon by any other person, quoted in whole or in part or
otherwise reproduced in any other document, in each case without our prior
written consent. The opinions expressed in this letter are rendered as of the
date hereof and we neither express any opinion as to circumstances or events
that may occur subsequent to such date nor undertake to advise you of any
changes in the opinions expressed herein resulting from matters that might
hereafter be brought to our attention.

 

Very truly yours,

 

A-7

 

 

EXHIBIT B

 

FORM OF OFFICER’S CERTIFICATE OF THE COMPANY

 

The undersigned, the President and Chief Executive Officer of MBT Financial
Corp., a Michigan corporation (the “Company”), pursuant to Section 1.2(b)(1)(ix)
of the Securities Purchase Agreement, dated as of December 23, 2013 (the
“Agreement”), between the Company and Castle Creek Capital Partners IV, LP (the
“Investor”), hereby certifies to the Investor that:

 

1. The Company has performed in all material respects all obligations required
to be performed by it at or prior to or contemporaneously with the [First /
Second] Closing under the Agreement (except that with respect to obligations
that are qualified by materiality, the Company has performed such obligations,
as so qualified, in all respects).

 

2. The representations and warranties of the Company set forth in Section 2.2 of
the Agreement are or were, as applicable, true and correct in all respects as of
the date hereof and as of the [First / Second] Closing (except (A) to the extent
such representations and warranties are made as of a specified date, in which
case, subject to clause (B) below, such representations and warranties shall be
true and correct in all respects as of such date, and (B) with respect to each
of the representations and warranties of the Company in the Agreement (other
than Section 2.2(b), Section 2.2(c) (which are or were, as applicable, true and
correct in all respects except to a de minimis extent that is addressed to the
Investor’s reasonable satisfaction at the [First / Second] Closing pursuant to
Section 5.16), Section 2.2(d)(1), Section 2.2(d)(2)(i)(A), Section 2.2(d)(3),
Section 2.2(e) (which are or were, as applicable, true and correct in all
material respects), Section 2.2(h) (tenth sentence only), Section 2.2(i)(i),
Section 2.2(k), Section 2.2(t), Section 2.2(v), Section 2.2(bb), Section 2.2(ee)
and Section 2.2(gg) (which are or were, as applicable, true and correct in all
material respects), where the failure to be true and correct (without regard to
any materiality or Material Adverse Effect qualifications contained therein),
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect with respect to the Company);

 

3. Since the date of the Agreement, there has not occurred any circumstance,
event, change, development or effect that, individually or in the aggregate, has
had or could reasonably be expected to have a Material Adverse Effect on the
Company or the Bank.

 

4. Capitalized terms used but not defined herein shall have the meanings given
to such terms in the Agreement.

 

[Signature Page Follows]

 



B-1

 

  

IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate
solely in the capacity indicated and not in an individual capacity as of this
[__] day of [_________________].

 

  By:       Name: H. Douglas Chaffin     Title:   President and Chief Executive
Officer

 

[Signature Page to Officer’s Certificate of the Company]

 

 

 

 

EXHIBIT C

 

FORM OF SECRETARY’S CERTIFICATE OF THE COMPANY

 

December 23, 2013

 

I, Scott E. McKelvey, Corporate Secretary of MBT Financial Corp., a Michigan
corporation (the “Company”), do hereby certify as follows:

 

1.         I am the duly elected Corporate Secretary of the Company.

 

2.         Attached hereto as Exhibit A, are true, correct and complete copies
of resolutions duly adopted by the Board of Directors of the Company on December
[__], 2013, [and [_____________], respectively]. Such resolutions have not been
rescinded, amended or modified, are in full force and effect in the form
adopted, and are the only resolutions adopted by the Board of Directors or by
any committee designated by the Board of Directors relating to the transactions
contemplated by the Securities Purchase Agreement, dated as of December [__],
2013 (the “Agreement”) between the Company and Castle Creek Capital Partners IV,
LP, a Delaware limited partnership, and the other Transaction Documents.

 

3.         Attached hereto as Exhibit B is a true, correct and complete copy of
the Company’s Articles of Incorporation as certified by the Michigan Secretary
of State on [_______________] (the “Articles of Incorporation”), and such
Articles of Incorporation have not since been altered, amended or repealed, no
such alteration, amendment or repeal has been authorized by the Board of
Directors or shareholders of the Company, and the Articles of Incorporation are
in full force and effect on the date hereof.

 

4.         Attached hereto as Exhibit C is a true, correct and complete copy of
the Bylaws of the Company and such Bylaws have not been altered, amended or
repealed, no such alteration, amendment or repeal has been authorized by the
Board of Directors or shareholders of the Company, and the Bylaws are in full
force and effect on the date hereof.

 

5.         Each person who, as an officer of the Company, signed the Transaction
Documents or any other document delivered in connection with the transactions
contemplated by the Agreement was duly elected or appointed, qualified and
acting as such officer at the respective times of the signing and delivery
thereof and was duly authorized to sign such document on behalf of the Company,
and the signature of each such person appearing on each such document is the
genuine signature of such officer.

 

6.         Shumaker, Loop & Kendrick, LLP is entitled to rely on this
certificate in connection with the opinions it is rendering pursuant to the
Agreement.

 

All capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Agreement.

 

[Signature Page Follows]

 

C-1

 

 

IN WITNESS WHEREOF, I have executed this certificate in my capacity as Corporate
Secretary of the Company as of the date first written above.

 

      Name: Scott E. McKelvey   Title:   Corporate Secretary

 

I, H. Douglas Chaffin, President and Chief Executive Officer of the Company,
hereby certify that Scott E. McKelvey has been duly elected or appointed, has
been duly qualified, and is the Secretary of the Company and that the signature
above is his genuine signature.

 

IN WITNESS WHEREOF, I have hereunto set my hand by and on behalf of the Company
on [_________________].

 

  MBT FINANCIAL CORP.           Name: H. Douglas Chaffin   Title:   President
and Chief Executive Officer

 


[Signature Page to Corporate Secretary’s Certificate] 

 

 

 

 

EXHIBIT D

 

FORM OF VCOC LETTER AGREEMENT

 

MBT Financial Corp.

102 E. Front Street

Monroe, Michigan 48161

 

December 23, 2013

  

Castle Creek Capital Partners IV, LP

6051 El Tordo

Rancho Santa Fe, CA 92091

 

Dear Sir/Madam:

 

Reference is made to the Securities Purchase Agreement by and between MBT
Financial Corp., a Michigan corporation (the “Corporation”), and Castle Creek
Capital Partners IV, LP, a Delaware limited partnership (the “VCOC Investor”),
dated as of December 23, 2013 (the “Securities Purchase Agreement”), pursuant to
which the VCOC Investor agreed to purchase from the Corporation shares of its
voting common stock, no par value per share (the “Common Stock”). Capitalized
terms used herein without definition shall have the respective meanings in the
Securities Purchase Agreement.

 

For good and valuable consideration acknowledged to have been received, the
Corporation hereby agrees that it shall:

 

·             For so long as the VCOC Investor, directly or through one or more
Affiliates, holds a Qualifying Ownership Interest, provide the VCOC Investor or
its designated representative with the governance rights set forth in Section
5.9 of the Securities Purchase Agreement;

 

·             For so long as the VCOC Investor, directly or through one or more
Affiliates, continues to hold any Common Stock (or any securities into which
such Common Stock may be converted or exchanged), without limitation or
prejudice of any of the rights provided to the VCOC Investor under the
Securities Purchase Agreement or any other agreement or otherwise, provide the
VCOC Investor or its designated representative with:

 

(i)         the right to visit and inspect any of the offices and properties of
the Corporation and its subsidiaries and inspect the books and records of the
Corporation and its subsidiaries at such times as the VCOC Investor shall
reasonably request upon three (3) business days’ notice but not more frequently
than once per calendar quarter, provided, however, that such rights shall not
extend to confidential bank supervisory communications, customer financial
records or other “exempt records” as defined by 12 C.F.R. Part 309, or reports
of examination of any national bank under 12 C.F.R. 7.400(d), which information
may only be disclosed by the Corporation or any subsidiary of the Corporation in
accordance with the provisions and subject to the limitations of applicable law
or regulation;

 

D-1

 

 

(ii)         consolidated balance sheets and statements of income and cash flows
of the Corporation and its subsidiaries prepared in conformity with generally
accepted accounting principles in the United States applied on a consistent
basis (A) as of the end of each quarter of each fiscal year of the Corporation
as soon as practicable after preparation thereof but in no event later than
ninety (90) days after the end of such quarter, and (B) with respect to each
fiscal year end statement, as soon as practicable after preparation thereof but
in no event later than one hundred and twenty (120) days after the end of such
fiscal year together with an auditor’s report thereon of a firm of established
national reputation; and

 

(iii)         to the extent the Corporation or any of its subsidiaries is
required by law or pursuant to the terms of any outstanding indebtedness of the
Corporation or any subsidiary to prepare such reports, any annual reports,
quarterly reports and other periodic reports pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934 or otherwise, actually prepared by the
Corporation or any of its subsidiaries as soon as available;

 

provided that, in each case, if the Corporation makes the information described
in clauses (ii) and (iii) of this bullet point available through public filings
on the EDGAR system or any successor or replacement system of the U.S.
Securities and Exchange Commission, the delivery of the information shall be
deemed satisfied by such public filings.

 

·         Make appropriate officers and directors of the Corporation, and its
subsidiaries, available periodically and at such times as reasonably requested
by the VCOC Investor for consultation with the VCOC Investor or its designated
representative, but not more frequently than once per calendar quarter, with
respect to matters relating to the business and affairs of the Corporation and
its subsidiaries; and

 

·         If the VCOC Investor’s regular outside counsel determines in writing
that other rights of consultation are reasonably necessary under applicable
legal authorities promulgated after the date of this agreement to preserve the
qualification of VCOC Investor’s investment in the Corporation as a “venture
capital investment” for purposes of the United States Department of Labor
Regulation published at 29 C.F.R. Section 2510.3-101(d)(3)(i) (the “Plan Asset
Regulation”), the Corporation agrees to cooperate in good faith with the VCOC
Investor to amend to this letter agreement to reflect such other rights that are
mutually satisfactory to the Corporation and the VCOC Investor and consistent
with the Federal Reserve Policy Statement on Equity Investments in Banks and
Bank Holding Companies; provided that such consultation rights shall be limited
to once per calendar quarter.

 

The Corporation agrees to consider, in good faith, the recommendations of the
VCOC Investor or its designated representative in connection with the matters on
which it is consulted as described above, recognizing that the ultimate
discretion with respect to all such matters shall be retained by the
Corporation.

 

D-2

 

 

The VCOC Investor agrees, and will require each designated representative of the
VCOC Investor to agree, to hold in confidence and not use or disclose to any
third party (other than its legal counsel and accountants) any confidential
information provided to or learned by such party in connection with the VCOC
Investor’s rights under this letter agreement except as may otherwise be
required by law or legal, judicial or regulatory process, provided that the VCOC
Investor takes reasonable steps to minimize the extent of any such required
disclosure.

 

In the event the VCOC Investor transfers all or any portion of its investment in
the Corporation to an affiliated entity (or to a direct or indirect wholly-owned
conduit subsidiary of any such affiliated entity) that is intended to qualify as
a venture capital operating company under the Plan Asset Regulation, such
affiliated entity shall be afforded the same rights that the Corporation has
afforded to the VCOC Investor hereunder and shall be treated, for such purposes,
as a third party beneficiary hereunder.

 

This letter agreement and the rights and the duties of the parties hereto shall
be governed by, and construed in accordance with, the laws of the State of New
York and may be executed in counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

D-3

 

 

  MBT FINANCIAL CORP.         By:     Name:     Title:  

 

Agreed and acknowledged as of the date first above written:

 

CASTLE CREEK CAPITAL PARTNERS IV, LP

  

By:     Name:     Title:    

 

 [Signature Page to VCOC Letter Agreement]

 

 

 

 

EXHIBIT E

 

FORM OF PASSIVITY AGREEMENT

 

Castle Creek Capital Partners IV, LP, Castle Creek Capital IV LLC, Castle Creek
Advisors IV LLC, Castle Creek Capital LLC and any affiliate and subsidiary of
the foregoing, and Messrs. Eggemeyer, Merlo, Thomas and Pietrzak and any entity
they individually or collectively control (each a “Fund IV Acquirer” and,
collectively, the “Fund IV Acquirer Group”), will not, without the prior
approval of the Board or its staff, directly or indirectly:

 

1.Exercise or attempt to exercise a controlling influence over the management or
policies of MBT Financial Corp. (“Target”),Monroe, Michigan, or any of its
subsidiaries;

 

2.Have or seek to have more than one representative of the Fund IV Acquirer
Group serve on the board of directors of Target or any of its subsidiaries;

 

3.Permit any representative of the Fund IV Acquirer Group who serves on the
board of directors of Target or any of its subsidiaries to serve:

 

i. as the chairman of the board of directors of Target or any of its
subsidiaries;

 

ii. as the chairman of any committee of the board of directors of Target or any
of its subsidiaries;

 

iii. as a member of any committee of the board of directors of Target or any of
its subsidiaries if the Fund IV Acquirer Group representative occupies more than
25 percent of the seats on the committee;

 

iv. as a member of any committee that has the authority or practical ability to
unilaterally make (or block the making of) policy or other decisions that bind
the board or management of the Target or any of its subsidiaries;

 

4.Have or seek to have any employee or representative of the Fund IV Acquirer
Group serve as an officer, agent or employee of Target or any of its
subsidiaries;

 

5.Take any action that would cause Target or any of its subsidiaries to become a
subsidiary of the Fund IV Acquirer Group;

 

6.Own, control, or hold with power to vote securities that (when aggregated with
securities that the officers and directors of the Fund IV Acquirer Group own,
control, or hold with power to vote) represent 25 percent or more of any class
of voting securities of Target or any of its subsidiaries;

 

E-1

 

 

7.Own or control equity interests of Target or any of its subsidiaries that
would result in the combined voting and nonvoting equity interests of the Fund
IV Acquirer Group and its officers and directors to equal or exceed 25 percent
of the total equity capital of Target or any of its subsidiaries,-except that,
if the Fund IV Acquirer Group and its officers and directors own, hold, or have
the power to vote less than 15 percent of the outstanding shares of any classes
of voting securities of Target, the Fund IV Acquirer Group and its officers and
directors may own or control equity interests greater than 25 percent, but in no
case more than 33.3 percent, of the total equity capital of Target or any of its
subsidiaries;

 

8.Propose a director or slate of directors in opposition to a nominee or slate
of nominees proposed by the management or board of directors of Target or any of
its subsidiaries;

 

9.Enter into any agreement with Target or any of its subsidiaries that
substantially limits the discretion of Target’s management over major policies
and decisions, including, but not limited to, policies or decisions about
employing and compensating executive officers; engaging in new business lines;
raising additional debt or equity capital; merging or consolidating with another
firm; or acquiring, selling, leasing, transferring, or disposing of material
assets, subsidiaries, or other entities;

 

10.Solicit or participate in soliciting proxies with respect to any matter
presented to the shareholders of Target or any of its subsidiaries;

 

11.Dispose or threaten to dispose (explicitly or implicitly) of equity interests
of Target or any of its subsidiaries in any manner as a condition or inducement
of specific action or non-action by Target or any of its subsidiaries; or



 

12.Enter into any other banking or nonbanking transactions with Target or any of
its subsidiaries, except that the Fund IV Acquirer Group may establish and
maintain deposit accounts with Target, provided that the aggregate balance of
all such deposit accounts does not exceed $500,000 and that the accounts are
maintained on substantially the same terms as those prevailing for comparable
accounts of persons unaffiliated with Target.

 

Each Fund IV Acquirer also certifies that:

 

13.The Fund IV Acquirer is not an affiliate of any other investor (excluding
other Fund IV Acquirers) in the proposed transaction (individually, each an
“Investor,” and, collectively, the “Investors”);

 

14.The Fund IV Acquirer Group has reached its decision to invest in Target
independently from the Other Investor;

 

15.The Fund IV Acquirer is not managed or advised by an investment manager or
investment advisor who performs the same services for any other Investor
(excluding other Fund IV Acquirers);

 

16.The Fund IV Acquirer (including any subsidiary or affiliate of a Fund IV
Acquirer) has not engaged and will not engage as part of a group consisting of
substantially the same entities as the Investors, in substantially the same
combination of interests, in any additional banking or nonbanking activities or
business ventures in the United States without prior consultation with the
Board;

 

E-2

 

 

17.The Fund IV Acquirer has not and will not enter into any agreements or
understandings with any other Investor to act in concert for the purpose of
exercising a controlling influence over Target or any of its subsidiaries,
including, but not limited to, any agreements or understandings regarding the
voting or transfer of shares of Target; and

 

18.Any director representing the Fund IV Acquirer Group will not collude or
conspire with any other directors or shareholders of Target with respect to the
exercise of any director’s voting rights. Nothing in this commitment shall limit
a director’s ability to exercise its legitimate duties/rights as a director of
Target, including the ability to consult with other directors and shareholders
as appropriate.

 

The terms used in these commitments have the same meanings as set forth in the
Bank Holding Company Act of 1956, as amended (“BHC Act”), and the Board’s
Regulation Y. For purposes of these commitments, “Investor” includes any
subsidiary or affiliate of the Investor.

Nothing in these commitments releases the Fund IV Acquirer Group from compliance
with the Change in Bank Control Act of 1978, as amended, and any regulations
thereunder for any subsequent acquisition or increase in the percentage
ownership of any class of voting shares of Target.

 

Each Fund IV Acquirer understands that these commitments constitute conditions
imposed in writing in connection with the Board’s findings and decisions related
to Fund IV Acquirer Group’s acquisition of up to 9.9 percent of voting shares of
Target and up to 33.3 percent of Target’s total equity capital, and, as such,
may be enforced in proceedings under applicable law.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

E-3

 

 

  CASTLE CREEK CAPITAL PARTNERS IV, LP         By:     Name:     Title:        
  CASTLE CREEK CAPITAL IV LLC         By:     Name:     Title:           CASTLE
CREEK ADVISORS IV LLC   By:     Name:     Title:           CASTLE CREEK CAPITAL
LLC         By:     Name:     Title:               JOHN M. EGGEMEYER III        
    MARK G. MERLO             J. MIKESELL THOMAS             JOHN T. PIETRZAK

 

[Signature Page to Form of Passivity Agreement]

 

 

 

 

EXHIBIT F

 

FORM OF OFFICER’S CERTIFICATE OF THE INVESTOR

 

The undersigned, the [_________________] of Castle Creek Capital Partners IV, LP
(the “Investor”), pursuant to Section 1.2(b)(2)(v) of the Securities Purchase
Agreement, dated as of December 23, 2013 (the “Agreement”), between the Investor
and MBT Financial Corp., a Michigan corporation (the “Company”), hereby
certifies to the Company that:

 

1.         The Investor has performed in all material respects all obligations
required to be performed by it at or prior to or contemporaneously with the
[First / Second] Closing under the Agreement (except that with respect to
obligations that are qualified by materiality, the Investor has performed such
obligations, as so qualified, in all respects).

 

2.         The representations and warranties of the Investor set forth in the
Agreement are or were, as applicable, true and correct in all material respects
(except to the extent such representations and warranties are qualified by
materiality, in which case they were true and correct in all respects) as of the
date of the Agreement and as of the [First / Second] Closing (except to the
extent such representations and warranties are made as of a specific date, in
which case such representations and warranties were true and correct in all
material respects as of such date).

 

3.          Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Agreement.

 

[Signature Page Follows]

 

F-1

 

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this certificate
solely in the capacity indicated and not in an individual capacity as of this
[__] day

of [__________________].

  

  By:       Name:     Title:

  

[Signature Page to Officer’s Certificate of Investor]

 



 

